Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

Between:

Merrill Lynch Bank USA, as Buyer,

HomeBanc Mortgage Corporation, as a Seller

and

HomeBanc Corp., as a Seller

Dated as of February 24, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   APPLICABILITY    1

SECTION 2.

   DEFINITIONS    1

SECTION 3.

   INITIATION; TERMINATION    18

SECTION 4.

   MARGIN AMOUNT MAINTENANCE    23

SECTION 5.

   PRICE DIFFERENTIAL; MONTHLY PAYMENT    24

SECTION 6.

   INCOME PAYMENTS    24

SECTION 7.

   REQUIREMENTS OF LAW    25

SECTION 8.

   TAXES.    26

SECTION 9.

   SECURITY INTEREST    27

SECTION 10.

   PAYMENT, TRANSFER AND CUSTODY    28

SECTION 11.

   HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOAN    28

SECTION 12.

   REPRESENTATIONS    29

SECTION 13.

   COVENANTS    34

SECTION 14.

   EVENTS OF DEFAULT    42

SECTION 15.

   REMEDIES    45

SECTION 16.

   INDEMNIFICATION AND EXPENSES; RECOURSE    47

SECTION 17.

   SERVICING    48

SECTION 18.

   SINGLE AGREEMENT    49

 

-i-



--------------------------------------------------------------------------------

SECTION 19.

   SET-OFF    49

SECTION 20.

   NOTICES AND OTHER COMMUNICATIONS    50

SECTION 21.

   ENTIRE AGREEMENT; SEVERABILITY    50

SECTION 22.

   NON-ASSIGNABILITY    50

SECTION 23.

   TERMINABILITY    52

SECTION 24.

   GOVERNING LAW    52

SECTION 25.

   SUBMISSION TO JURISDICTION; WAIVERS    52

SECTION 26.

   NO WAIVERS, ETC.    53

SECTION 27.

   DUE DILIGENCE    53

SECTION 28.

   BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT    54

SECTION 29.

   MISCELLANEOUS    55

SECTION 30.

   CONFIDENTIALITY    56

SECTION 31.

   INTENT    56

SECTION 32.

   DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    57

SECTION 33.

   CONFLICTS    57

SECTION 34.

   JOINT AND SEVERAL OBLIGATIONS    57

SECTION 35.

   ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES.    58

SECTION 36.

   GENERAL INTERPRETIVE PRINCIPLES.    58

SECTION 37.

   AUTHORIZATIONS    59

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

SCHEDULE 1    Representations and Warranties Re: Mortgage Loans SCHEDULE 2   

Existing Indebtedness

EXHIBIT I   

Form of Exception Loan Confirmation

EXHIBIT II   

Form of Opinion Letter

EXHIBIT III   

UCC Filing Jurisdictions

EXHIBIT IV   

Authorized Representatives

EXHIBIT V   

Responsible Officers

EXHIBIT VI   

Form of Section 8 Certificate

EXHIBIT VII   

Underwriting Guidelines

EXHIBIT VIII   

Sellers’ Officer’s Certificate

EXHIBIT IX   

Form of Irrevocable Instruction Letter

 

-iii-



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

This is a MASTER REPURCHASE AGREEMENT, dated as of February 24, 2006, among
HOMEBANC MORTGAGE CORPORATION, a Delaware corporation (“HMC” and a “Seller”),
HOMEBANC CORP., a Georgia corporation (“HB Corp.” and a “Seller” and, together
with HMC, the “Sellers”) and MERRILL LYNCH BANK USA, a Utah industrial loan
corporation (the “Buyer”).

SECTION 1. APPLICABILITY

From time to time the parties hereto shall enter into transactions in which the
respective Seller agrees to transfer to Buyer Mortgage Loans against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to either Seller such Mortgage Loans at a date certain after the related
Purchase Date, against the transfer of funds by such Seller. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Repurchase Agreement, unless otherwise agreed in writing. This
Repurchase Agreement is not a commitment by Buyer to enter into Transactions
with either Seller but rather sets forth the procedures to be used in connection
with periodic requests for Buyer to enter into Transactions with either Seller.
The Sellers hereby acknowledge that Buyer is under no obligation to agree to
enter into, or to enter into, any Transaction pursuant to this Repurchase
Agreement.

SECTION 2. DEFINITIONS

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Repurchase Agreement in
the singular to have the same meanings when used in the plural and vice versa)

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Adjusted Tangible Net Worth” shall mean Tangible Net Worth plus the amount of
any intercompany receivables from either Seller.

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Agency” shall mean Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

“Agency Security” shall mean a mortgage-backed security issued by an Agency.

“Agency Takeout Commitment” shall mean a commitment by an Agency to (a) purchase
the Mortgage Loan under any of its cash purchase programs or (b) (i) swap one or
more Mortgage Loans for an Agency Security, and (ii) sell the related Agency
Security to a Takeout Investor.



--------------------------------------------------------------------------------

“ALTA” shall mean the American Land Title Association or any successor in
interest thereto.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the transfer of the Mortgage to the party indicated therein.

“Authorized Representative” shall mean, for the purposes of this Repurchase
Agreement only, an agent or Responsible Officer of a Seller listed on Exhibit IV
hereto, as such Exhibit IV may be amended from time to time.

“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.

“Bank” shall mean U.S. Bank National Association or any successor thereto, in
its capacity as depository under the terms of the Irrevocable Instruction Letter
and with respect to the Settlement Account and Disbursement Account.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the New York Stock Exchange is closed or any day on which the
Federal Reserve Banks are closed.

“Buyer” shall mean Merrill Lynch Bank USA, its successors in interest and
assigns and, with respect to Section 8, its participants.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Capital Raise Period” shall mean the period of time beginning on November 30,
2005 until and including the earlier of (A) May 31, 2006 or (B) the date HB
Corp. realizes proceeds from the 2006 public sale of at least an additional
$50,000,000 of common equity offering.

 

-2-



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A 1 or the
equivalent thereof by S&P or P 1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Control” shall mean:

(A) any transaction or event as a result of which HB Corp. ceases to own
(whether directly or through one or more intermediaries) 100% of the stock of
HMC;

(B) the sale, transfer, or other disposition of all or substantially all of a
Seller’s assets (excluding any such action taken in connection with any
securitization transaction); or

(C) the consummation of a merger or consolidation of a Seller with or into
another entity or any other corporate reorganization, if more than 25% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not stockholders of such Seller immediately prior to
such merger, consolidation or other reorganization.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall mean one or more accounts established by the
Servicer, into which all collections and proceeds on or in respect of the
Mortgage Loans shall be deposited by the Servicer.

“Conforming Mortgage Loan” shall mean a mortgage loan that (i) (a) conforms to
the requirements of an Agency for securitization or cash purchase (b) is
underwritten with more restrictive requirements than that of an Agency for
securitization or cash purchase or (c) if underwritten with less restrictive
requirements than that of an Agency, is eligible for sale to multiple Takeout
Investors and (ii) is subject to an Agency Takeout Commitment including, without
limitation, conventional Mortgage Loans, FHA Loans and VA Loans.

 

-3-



--------------------------------------------------------------------------------

“Construction to Permanent Mortgage Loan” shall mean a Mortgage Loan made to a
Mortgagor for the purpose of constructing a one-to-four family dwelling which
Mortgage Loan is secured by a first lien on the related real estate and includes
a dwelling constructed for occupancy by the related Mortgagor and/or for resale
to a potential occupant. Construction to Permanent Mortgage Loans (other than
Qualified Construction to Permanent Mortgage Loans) shall have a maximum
maturity of twelve months from origination and shall have been originated in
conformity with the Sellers’ Underwriting Guidelines.

“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof, among Sellers, Buyer and Custodian as the same may be amended
from time to time.

“Custodian” shall mean U.S. Bank National Association, or any successor thereto
under the Custodial Agreement.

“Default” shall mean an event that with notice or lapse of time or both would
become an Event of Default.

“Delinquent Mortgage Loan” shall mean any Mortgage Loan as to which any Monthly
Payment, or part thereof, remains unpaid for more than 30 days from the original
Due Date for such Monthly Payment.

“Disbursement Account” shall mean the commercial deposit account described in
Section 10(b) of this Repurchase Agreement which is established by the Bank,
into which the Purchase Price for the Purchased Mortgage Loans shall be
deposited.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

“Due Diligence Cap” shall have the meaning set forth in the Pricing Side Letter.

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 27 hereof with respect to any or all of the
Mortgage Loans, as desired by the Buyer from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among Buyer, Sellers, MERS and MERSCORP, Inc., to the extent applicable as the
same may be amended from time to time.

 

-4-



--------------------------------------------------------------------------------

“Eligible Mortgage Loan” shall mean a Purchased Mortgage Loan which complies
with the representations and warranties set forth on Schedule 1 to this
Repurchase Agreement.

“ERISA” shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall, with respect to any Person, mean any Person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which such Person is a member, or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such Person
is a member.

“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“Event of Default” shall have the meaning specified in Section 14.01 hereof.

“Event of Insolvency” shall mean, for any Person:

(a) that such Person shall discontinue or abandon operation of its business; or

(b) that such Person shall fail generally to, or admit in writing its inability
to, pay its debts as they become due; or

(c) a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Person in
an involuntary case under any applicable bankruptcy, insolvency, liquidation,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or for the winding-up or liquidation of its
affairs and such proceeding shall not be dismissed within thirty (30) days after
the filing or commencement thereof; or

(d) the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or such
Person’s consent to the entry of an order for relief in an involuntary case
under any such Law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person, or for any substantial part of its
property, or any general assignment for the benefit of creditors; or

(e) that such Person shall become insolvent; or

 

-5-



--------------------------------------------------------------------------------

(f) if such Person is a corporation, such Person, or any of its subsidiaries,
shall take any corporate action in furtherance of, or the action of which would
result in any of the actions set forth in the preceding clause (a), (b), (c),
(d) or (e).

“Event of Termination” shall, with respect to each Seller, mean (i) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event, or
(ii) the withdrawal of such Seller or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by such Seller or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by such Seller or any ERISA Affiliate thereof to
terminate any Plan, or (v) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
such Seller or any ERISA Affiliate thereof fails to timely provide security to
the Plan in accordance with the provisions of said Sections, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by such Seller or any ERISA Affiliate thereof of a notice from
a Multiemployer Plan that action of the type described in the previous clause
(vi) has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for such Seller or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(c)(11) or 412(n) of the
Code with respect to any Plan.

“Exception Loan Confirmation” shall mean a confirmation letter in the form of
Exhibit I hereto, or otherwise in writing, which shall be delivered by Buyer
with respect to each Transaction involving an Exception Mortgage Loan.

“Exception Mortgage Loan” shall mean any Mortgage Loan which is otherwise
ineligible for purchase hereunder or which becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion. The Purchase
Price, Market Value, Pricing Rate and Margin Deficit shall be determined by
Buyer in its sole good faith discretion. Buyer may, at any time and in its sole
discretion, no longer consider a Mortgage Loan an Exception Mortgage Loan, in
which case such Mortgage Loan shall have a market value of zero. Upon 30 days
prior written notice, Buyer may charge Sellers a fee of $10 with respect to each
Mortgage Loan which is approved as an Exception Mortgage Loan.

“Expenses” shall mean all present and future expenses reasonably incurred by or
on behalf of the Buyer in connection with this Repurchase Agreement or any of
the other Repurchase Documents and any amendment, supplement or other
modification or waiver related hereto or thereto, whether incurred heretofore or
hereafter, which expenses shall include the cost of title, lien, judgment and
other record searches; reasonable attorneys’ fees; and costs of preparing and
recording any Uniform Commercial Code financing statements or other filings
necessary to perfect the security interest created hereby.

 

-6-



--------------------------------------------------------------------------------

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

“Fees” shall have the meaning set forth in the Pricing Side Letter.

“FICO” shall mean Fair Isaac & Co., or any successor thereto.

“Financial Statements” shall mean the consolidated financial statements of the
Sellers prepared in accordance with GAAP for the year or other period then
ended. Such financial statements will be audited, in the case of annual
statements, by Ernst & Young LLP or such other independent certified public
accountants approved by the Buyer (which approval shall not be unreasonably
withheld).

“First Payment Default” shall mean, with respect to a Mortgage Loan, the failure
of the Mortgagor to make the first Monthly Payment due under the Mortgage Loan
on or before its scheduled Due Date.

“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA Approved Mortgagee” shall mean a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

“FHA Mortgage Insurance” shall mean, mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.

“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA respecting the insurance of a Mortgage Loan.

“FHA Regulations” shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

-7-



--------------------------------------------------------------------------------

“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto.

“Governmental Authority” shall mean the government of the United States of
America or of any state, county, municipality or other political subdivision
thereof or any governmental body, agency, authority, department or commission
(including, without limitation, any taxing authority) or any instrumentality or
officer of any of the foregoing (including, without limitation, any court or
tribunal) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation,
partnership or other entity directly or indirectly owned by or controlled by the
foregoing.

“Gross Margin” shall mean, with respect to each adjustable rate Mortgage Loan,
the fixed percentage amount set forth in each related Mortgage Note which is
added to the Index on each Interest Rate Adjustment Date in order to determine
the related Mortgage Interest Rate for such Mortgage Loan.

“Ground Lease” means the original executed instrument evidencing a leasehold
estate with respect to a Mortgaged Property.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

“HB Corp.” shall mean HomeBanc Corp., a Georgia corporation.

“High Cost Mortgage Loan” shall mean a Mortgage Loan (a) classified as a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994;
(b) classified as a “high cost,” “threshold,” “covered,” or “predatory” loan
under any other applicable state, federal or local law (or a similarly
classified loan using different terminology under a law, regulation or ordinance
imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees) or
(c) which includes any single premium credit life or accident and health
insurance or disability insurance.

“HMC” shall mean HomeBanc Mortgage Corporation, a Delaware corporation.

“HUD” shall mean the Department of Housing and Urban Development.

“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then payable and all interest, dividends or other
distributions payable thereon.

 

-8-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person, (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business, so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of
general partnerships of which such Person is a general partner.

“Index” shall mean, with respect to each adjustable rate Mortgage Loan, the
index as provided in the related Mortgage Note.

“Interest Rate Adjustment Date” shall mean the date on which an adjustment to
the Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Takeout Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller and a
counterparty acceptable to the Buyer, having terms acceptable to the Buyer.

“Investor Commitment” shall mean a mandatory forward purchase commitment to
purchase a Mortgage Loan from a Seller from a purchaser acceptable to the Buyer.

“Irrevocable Instruction Letter” shall mean a letter, substantially in the form
Exhibit IX hereto, and as amended from time to time, which instructs the Bank to
follow the Buyer’s instructions with respect to the Settlement Account and
Disbursement Account.

“Joint Seller” shall have the meaning set forth in Section 34 hereof.

“Jumbo Mortgage Loan” shall mean a first lien prime Mortgage Loan with a
principal balance of not more than $750,000 that (i) (a) except with respect to
the original principal balance thereof, conforms to the requirements for
securitization or cash purchase by an Agency or are eligible for pool insurance
by an insurer acceptable to the Buyer; (b) is underwritten with more restrictive
requirements than that of an Agency for securitization or cash purchase or
(c) if underwritten with less restrictive requirements than that of an Agency,
is eligible for sale to multiple Takeout Investors, and (ii) that either
(a) will be sold or securitized by a Seller or (b) is subject to an Investor
Commitment.

 

-9-



--------------------------------------------------------------------------------

“Late Payment Fee” shall mean the excess of the Price Differential paid as a
result of its calculation at the Post-Default Rate over the Price Differential
as would have been calculated at the Pricing Rate.

“LIBOR Rate” shall mean, with respect to each day, the rate per annum equal to
the overnight British Bankers Association Rate as reported on the display
designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other display as may
replace “BBAM” “Page DG8 4a on Bloomberg), on such date of determination, and if
such rate shall not be so quoted, the rate per annum at which Buyer or its
Affiliate is offered dollar deposits at or about 11:00 a.m., eastern standard
time, on such date by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency exchange operations are then being conducted for
delivery on such day for an overnight period and in an amount comparable to the
amount of the Transactions expected to be outstanding on such day.

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

“Liquidity” shall mean HB Corp’s unencumbered cash and Cash Equivalents.

“Loan to Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

“Lot Loan” shall mean a mortgage loan (a) for the purpose of buying a vacant lot
of land; (b) with a minimum FICO score of 680; (c) with a maximum maturity of
twelve months from origination and (d) originated in accordance with the
Underwriting Guidelines.

“Margin Call” shall have the meaning specified in Section 4.

“Margin Deficit” shall have the meaning specified in Section 4.

“Market Value” shall mean, as of any date with respect to any Mortgage Loan or
Purchased Mortgage Loan, the price at which such Mortgage Loan could readily be
sold as determined by Buyer or its Affiliate in its sole good faith discretion.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of either
Seller, (b) the ability of either Seller to perform its obligations under any of
the Repurchase Documents to which it is a party, (c) the validity or
enforceability of any of the Repurchase Documents, (d) the rights and remedies
of the Buyer under any of the Repurchase Documents, (e) the timely payment of
any amounts payable under the Repurchase Documents, or (f) the Market Value of
the Purchased Mortgage Loans.

 

-10-



--------------------------------------------------------------------------------

“Maximum Purchase Price” shall have the meaning set forth in the Pricing Side
Letter.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“ML Investor Mortgage Loan” shall mean a Mortgage Loan which is subject to a
Takeout Commitment where the Buyer or any of its Affiliates is the Takeout
Investor.

“MLMCI Facility” shall mean that certain Master Repurchase Agreement between
Merrill Lynch Mortgage Capital, Inc., HMC and HB Corp., dated as of February 27,
2002, as amended from time to time.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first or second
lien on real property and other property and rights incidental thereto.

“Mortgage File” shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit I to the
Custodial Agreement.

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

“Mortgage Interest Rate Cap” shall mean, with respect to each adjustable rate
Mortgage Loan, the maximum Mortgage Interest Rate which shall be as permitted in
accordance with the provisions of the related Mortgage Note.

“Mortgage Loan” shall mean any first or second lien, one-to-four-family
residential mortgage loan evidenced by a Mortgage Note and secured by a
Mortgage, which Mortgage Loan is subject to a Transaction hereunder, which in no
event shall include any mortgage loan which (a) is subject to Section 226.32 of
Regulation Z or any similar state law (relating to high interest rate
credit/lending transactions), (b) includes any single premium credit life or
accident and health insurance or disability insurance, or (c) contains any term
or condition, or involves any loan origination practice, that has been defined
as “predatory” or “threshold” under applicable federal, state or local law, or
which has been expressly categorized as an “unfair” or “deceptive” term,
condition, or practice in any applicable federal, state or local law dealing
with “predatory” or “high cost” mortgage lending.

 

-11-



--------------------------------------------------------------------------------

“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a Seller’s Mortgage Loan Schedule as set forth in the Custodial Agreement.

“Mortgage Loan Schedule and Exception Report” shall have the meaning set forth
in the Custodial Agreement.

“Mortgage Loan Servicing Report” shall mean a report delivered electronically as
agreed to between Buyer and Sellers no later than the tenth (10th) day of each
month (or if such date is not a Business Day, the next preceding Business Day),
or upon the request of Buyer, which sets forth the following information with
respect to each Purchased Mortgage Loan (and any Mortgage Loan as to which a
Transaction has been requested but not yet funded): loan number, original
principal balance, current principal balance, interest rate and last payment
date (paid to date) and such other information as may be reasonable requested by
Buyer.

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five years contributed to
by such Person or any ERISA Affiliate thereof on behalf of its employees and
which is covered by Title IV of ERISA.

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

“Non-Excluded Taxes” shall have the meaning set forth in Section 8(a) hereof.

“Non-Owner Occupied Mortgage Loan” shall mean a Mortgage Loan secured by a
Mortgaged Property which is not occupied by the related owner.

“Non-Recourse Indebtedness” shall mean all Indebtedness of HB Corp. and its
Subsidiaries that is non-recourse to such party, including any term
securitization.

“Obligations” shall mean (a) any amounts due and payable by either Seller to
Buyer in connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and all other fees or
expenses which are payable hereunder or under any of the Repurchase Documents
and (b) all other obligations or amounts due and payable by either Seller to the
Buyer or an Affiliate of Buyer under any other contract or agreement.

“OFAC” shall have the meaning set forth in Section 11(z) hereof.

 

-12-



--------------------------------------------------------------------------------

“Other Taxes” shall have the meaning set forth in Section 8(b) hereof.

“Payment Date” shall mean the fifth Business Day of any month.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean, with respect to any Person, any employee benefit or similar
plan that is or was at any time during the current year or immediately preceding
five years established or maintained by such Person or any ERISA Affiliate
thereof and that is covered by Title IV of ERISA, other than a Multiemployer
Plan.

“PMI Policy” shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer, as required by this Repurchase Agreement with respect to
certain Mortgage Loans.

“Post-Default Rate” shall have the meaning set forth in the Pricing Side Letter.

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by a Seller to Buyer with respect to such
Transaction).

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.

“Pricing Side Letter” shall mean that certain Pricing Side Letter, dated as of
the date hereof, between Buyer and Sellers, as the same may be amended from time
to time.

“Pricing Spread” shall have the meaning set forth in the Pricing Side Letter.

“Prohibited Person” shall have the meaning set forth in Section 11(z) hereof.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by a Seller to the Buyer or its designee.

 

-13-



--------------------------------------------------------------------------------

“Purchase Price” shall mean with respect to any Purchased Mortgage Loan,

(a) on the Purchase Date, the Asset Value on such date as defined in the Pricing
Side Letter; and

(b) thereafter, except where Buyer and such Seller agree otherwise, such
Purchase Price decreased by the amount of any cash and Income actually received
by Buyer from or on behalf of such Seller with respect to such Purchased
Mortgage Loan pursuant to Sections 3(d), 4 and 6 or as required to reduce the
Purchase Price pursuant to the terms of any Exception Mortgage Loan.

“Purchase Price Percentage” shall have the meaning set forth in the Pricing Side
Letter.

“Purchased Mortgage Loans” shall mean the Mortgage Loans sold by a Seller to
Buyer in a Transaction, such purchase being evidenced by the Trust Receipt and
related Mortgage Loan Schedule delivered in accordance with the Custodial
Agreement.

“Qualified Construction to Permanent Mortgage Loan” shall mean a Construction to
Permanent Mortgage Loan which (a) has an unpaid principal balance of greater
than $1,000,000 but less than $2,000,000 for which the related Mortgaged
Property is located in the state of Florida and (b) has a maximum maturity of
fifteen months from origination.

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.

“Qualified Subordinated Debt” shall mean, Indebtedness of the Sellers which is
(i) unsecured, (ii) no part of the principal of such Indebtedness is required to
be paid (whether by way of mandatory sinking fund, mandatory redemption,
mandatory prepayment or otherwise) prior to the date which is one year following
the Termination Date and (iii) the payment of the principal of and interest on
such Indebtedness and other obligations of such Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of Sellers to Buyer hereunder on terms and
conditions approved in writing by Buyer and all other terms and conditions of
which are satisfactory in form and substance to Buyer.

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by a Seller or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the mortgage notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments necessary to document or service a Mortgage Loan.

“REIT” shall mean a real estate investment trust, as defined in Section 856 of
the Code.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

-14-



--------------------------------------------------------------------------------

“Repurchase Agreement” shall mean this Master Repurchase Agreement between Buyer
and the Sellers, dated as of the date hereof as the same may be further amended,
supplemented or otherwise modified in accordance with the terms hereof.

“Repurchase Assets” shall have the meaning provided in Section 9 hereof.

“Repurchase Date” shall mean the date on which a Seller is to repurchase the
Purchased Mortgage Loans subject to a Transaction from Buyer, or if not so
specified on a date requested pursuant to Section 3(d) or on the Termination
Date, including any date determined by application of the provisions of
Sections 3 or 15, or the date identified to Buyer by a Seller as the date that
the related Mortgage Loan is to be sold pursuant to a Takeout Commitment.

“Repurchase Documents” shall mean this Repurchase Agreement, the Pricing Side
Letter, the Custodial Agreement, the Electronic Tracking Agreement, if
applicable, the Irrevocable Instruction Letter, and any other account agreements
set forth in this Repurchase Agreement and the Custodial Agreement.

“Repurchase Price” shall mean the price at which Purchased Mortgage Loans are to
be transferred from Buyer or its designee to a Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the chief financial officer, the treasurer or the chief operating officer of
such Person.

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

“Second Lien Mortgage Loan” shall mean a second lien Mortgage Loan (other than a
Jumbo Mortgage Loan, Super Jumbo Mortgage Loan, Construction to Permanent
Mortgage Loan, or a Lot Loan) which (i) is originated in accordance with the
Underwriting Guidelines and (ii) is eligible for sale to Buyer, an Affiliate of
Buyer or a Takeout Investor.

“Seller” shall mean each of HMC and HB Corp., or any successor in interest
thereto.

“Servicer” shall mean HMC, or any other successor in interest thereto or any
other Servicer approved by Buyer in its sole good faith discretion.

“Settlement Account” shall mean that certain commercial deposit account
established by the Bank.

 

-15-



--------------------------------------------------------------------------------

“Settlement Agent” with respect to any Transaction the subject of which is a Wet
Ink Mortgage Loan, the entity approved by Buyer, in its reasonable discretion,
which may be a title company, escrow company or attorney in accordance with
local law and practice in the jurisdiction where the related Wet-Ink Mortgage
Loan is being originated. A Settlement Agent is deemed approved unless Buyer
notifies Sellers otherwise at any time electronically or in writing.

“Single-Employer Plan” shall mean a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Title IV of
ERISA.

“Sublimits” shall mean those sublimits set forth in the Pricing Side Letter.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Sub-Prime Mortgage Loan” shall mean a first or second lien Mortgage Loan which
(a) is originated in accordance with the Underwriting Guidelines; (b) is
eligible for sale to Buyer, an Affiliate of Buyer, or a Takeout Investor;
(c) has a minimum FICO score of 500 and (d) has a maximum loan balance of
$1,350,000.

“Super Jumbo Mortgage Loan” shall mean a first lien prime or sub-prime Mortgage
Loan with a principal balance of greater than $750,000 but not more than
$2,000,000 that (i) in the case of a prime mortgage loan, (a) except with
respect to the original principal balance thereof, conforms to the requirements
for securitization or cash purchase by an Agency or are eligible for pool
insurance by an insurer acceptable to the Buyer, (b) is underwritten with more
restrictive requirements than that of an Agency for securitization or cash
purchase or (c) if underwritten with less restrictive requirements than that of
an Agency, is eligible for sale to multiple Takeout Investors, (ii) in the case
of a sub-prime Mortgage Loan, conforms to the Underwriting Guidelines and
(iii) that either (a) will be sold or securitized by a Seller or (b) is subject
to an Investor Commitment.

“Takeout Commitment” shall mean an Agency Takeout Commitment or an Investor
Commitment.

“Takeout Commitment Assignment” shall mean an assignment of an Investor
Commitment to the Buyer.

“Takeout Investor” shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer.

 

-16-



--------------------------------------------------------------------------------

“Tangible Net Worth” shall mean, for any Person as of a particular date,

(a) all amounts which would be included under capital on a balance sheet of such
Person at such date, determined in accordance with GAAP, less

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
and (ii) intangible assets, plus

(c) Qualified Subordinated Debt.

“Taxes” shall have the meaning set forth in Section 8(a) hereof.

“Termination Date” shall have the meaning set forth in the Pricing Side Letter.

“Termination Event” shall have the meaning set forth in Section 14.02 hereof.

“Total Liabilities” means all liabilities of HB Corp. and its Subsidiaries,
including Non-Recourse Indebtedness, as, in accordance with GAAP, are reflected
on HB Corp.’s consolidated balance sheet, and also including all contingent
liabilities and obligations (including recourse servicing, recourse sale and
other recourse obligations, and guarantee, indemnity and mortgage loan
repurchase obligations.)

“Total Recourse Liabilities” means Total Liabilities minus (i) Non-Recourse
Indebtedness and (ii) Qualified Subordinated Debt.

“Transaction” shall have the meaning specified in Section 1.

“Transaction Request” shall mean a request from a Seller to Buyer to enter into
a Transaction with respect to a Mortgage Loan, which request is evidenced by the
submission of the Mortgage Loan Schedule which relates to such Mortgage Loan by
a Seller to Buyer through Buyer’s designated website. For the avoidance of doubt
such submission shall constitute a Transaction Request with no further action
required by a Seller hereunder.

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

“Underwriting Guidelines” shall mean (a) with respect to Conforming Mortgage
Loans, the applicable Agency guidelines; (b) with respect to Construction to
Permanent Mortgage Loans, Lot Loans, sub-prime Jumbo Mortgage Loans, sub-prime
Super Jumbo Mortgage Loans, and Sub-Prime Mortgage Loans, the underwriting
guidelines of the Sellers, attached hereto as Exhibit VII, and (c) with respect
to prime Jumbo Mortgage Loans, and prime Super Jumbo Mortgage Loans, the
applicable Agency guidelines, except with respect to the original principal
balance thereof, provided, however, that the underwriting guidelines to which
the prime Jumbo Mortgage Loans and prime Super Jumbo Mortgage Loans are
underwritten (i) may have more restrictive requirements than that of an Agency
for securitization or cash purchase or (ii) may have less restrictive
requirements than that of an Agency if Mortgage Loans underwritten to such
guidelines are eligible for sale to multiple Takeout Investors.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory

 

-17-



--------------------------------------------------------------------------------

provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Repurchase Assets or the continuation, renewal
or enforcement thereof is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” shall mean a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

“VA Loan” shall mean a Mortgage Loan which is subject of a VA Loan Guaranty
Agreement as evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which
is a vender loan sold by the VA.

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“Wet-Ink Mortgage Loan” shall mean a Mortgage Loan (other than a Construction to
Permanent Mortgage Loan or a Lot Loan) for which the Mortgage File has not been
delivered to the Custodian.

“Wiring Instructions” shall mean, for each Mortgage Loan that is the subject of
a Transaction Request, which shall include the loan identification number,
unpaid principal balance and wiring directions for such Mortgage Loan.

SECTION 3. INITIATION; TERMINATION

(a) Conditions Precedent to Initial Transaction. Buyer’s agreement to enter into
the initial Transaction hereunder is subject to the satisfaction, immediately
prior to or concurrently with the making of such Transaction, of the condition
precedent that Buyer shall have received from the Sellers any fees and expenses
payable hereunder, and all of the following documents, each of which shall be
satisfactory to Buyer and its counsel in form and substance:

(i) The following Repurchase Documents delivered to the Buyer:

(A) Repurchase Agreement. This Repurchase Agreement, duly executed by the
parties hereto;

(B) Pricing Side Letter. The Pricing Side Letter, duly executed by the parties
thereto;

(C) Custodial Agreement. The Custodial Agreement, duly executed by the parties
thereto;

 

-18-



--------------------------------------------------------------------------------

(D) Electronic Tracking Agreement. To the extent a Seller is selling Mortgage
Loans which are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto, in full force
and effect, free of any modification, breach or waiver;

(E) Disbursement Account. The Disbursement Account shall be established with the
Bank;

(F) Settlement Account. The Settlement Account shall be established with the
Bank; and

(G) Irrevocable Instruction Letter. The Irrevocable Instruction Letter executed
by the Sellers and acknowledged and agreed to by the Buyer and the Bank.

(ii) Opinions of Counsel.

(A) An opinion or opinions of in house counsel and outside counsel to the
Sellers, substantially in the form of Exhibit II.

(iii) Sellers Organizational Documents. With respect of each Seller, a
certificate of corporate existence of such Seller delivered to Buyer prior to
the Effective Date (or if unavailable, as soon as available thereafter) and
certified copies of the charter and by-laws (or equivalent documents) of such
Seller and of all corporate or other authority for such Seller with respect to
the execution, delivery and performance of the Repurchase Documents and each
other document to be delivered by such Seller from time to time in connection
herewith.

(iv) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, UCC searches and duly authorized and filed Uniform
Commercial Code financing statements on Form UCC-1 or Form UCC-3.

(v) Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines certified by an officer of the Sellers.

(vi) PMI Master Policies. A true and correct copy of any PMI master insurance
policies covering any of the Purchased Mortgage Loans certified by an officer of
the Sellers.

(vii) Other Documents. Such other documents as Buyer may reasonably request, in
form and substance reasonably acceptable to Buyer.

(b) Conditions Precedent to all Transactions. Upon satisfaction of the
conditions set forth in this Section 3(b), upon receipt of a Transaction Request
and, if applicable, upon receipt and review of the Mortgage File in accordance
with Section 3(c), Buyer may enter into a Transaction with a Seller. This
Repurchase Agreement is not a commitment by Buyer to enter

 

-19-



--------------------------------------------------------------------------------

into Transactions with a Seller but rather sets forth the procedures to be used
in connection with periodic requests for Buyer to enter into Transactions with a
Seller. Each Seller hereby acknowledges that Buyer is under no obligation to
agree to enter into, or to enter into, any Transaction pursuant to this
Repurchase Agreement. Buyer’s agreement to enter into each Transaction
(including the initial Transaction) is subject to the satisfaction of the
following further conditions precedent, both immediately prior to entering into
such Transaction and also after giving effect thereto to the intended use
thereof:

(i) No Termination Event, Default or Event of Default shall have occurred and be
continuing under the Repurchase Documents;

(ii) Both immediately prior to the Transaction and also after giving effect
thereto and to the intended use thereof, the representations and warranties made
by Sellers in Section 12 hereof, shall be true, correct and complete on and as
of such Purchase Date in all material respects with the same force and effect as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

(iii) After giving effect to the requested Transaction, the aggregate
outstanding Purchase Price for all Purchased Mortgage Loans subject to then
outstanding Transactions under this Repurchase Agreement shall not (i) exceed
the Maximum Purchase Price or (ii) exceed any applicable Sublimits;

(iv) The results of any diligence, including but not limited to a determination
of Market Value and the Custodian’s review pursuant to the Custodial Agreement,
which is performed by or on behalf of Buyer with respect to a Mortgage Loan
which is the subject of a Transaction Request is acceptable to Buyer in its sole
good faith discretion;

(v) None of the following shall have occurred and/or be continuing:

(A) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities or an
event or events shall have occurred resulting in Buyer not being able to finance
Purchased Mortgage Loans through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events; or

(B) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Repurchase Agreement; or

(vi) Each Transaction Request delivered by a Seller hereunder shall constitute a
certification by such Seller that all the conditions set forth in this
Section 3(b) (other than clause (v) hereof) have been satisfied (both as of the
date of such notice or request and as of the date of such purchase).

 

-20-



--------------------------------------------------------------------------------

(c) Initiation.

(i) Sellers shall provide notice to Buyer at the end of each Business Day of its
best estimation of the number and dollar amount of Transaction Requests to be
submitted on the following Business Day, it being understood that if more than
twelve (12) Transaction Requests are delivered on a single Business Day or the
dollar amount of such Transaction requests is greater in the aggregate than 25%
of Sellers’ estimation, the Buyer will use reasonable efforts to effectuate such
Transactions (subject to Buyer’s right to decline such Transactions in its
discretion) but shall be under no obligation to do so;

(ii) With respect to Transactions the subject of which are Wet-Ink Mortgage
Loans, by 3:00 p.m. (eastern standard time) on the related Purchase Date, a
Seller shall have delivered a Transaction Request relating to the Wet-Ink
Mortgage Loans for which a Transaction is requested;

(iii) With respect to Transactions the subject of which are Mortgage Loans other
than Wet-Ink Mortgage Loans, a Seller shall deliver or cause to be delivered the
related Transaction Requests and Mortgage Loan Servicing Report to Buyer and
Mortgage Files to the Custodian in accordance with the Custodial Agreement as
follows:

(A) if 40 or fewer such Mortgage Loans are requested to be purchased on a
Purchase Date, such deliveries shall be prior to 11:00 a.m. (eastern standard
time) on such requested Purchase Date;

(B) if between 40 and 150 such Mortgage Loans are requested to be purchased on a
Purchase Date, such deliveries shall be prior to 11:00 a.m. (eastern standard
time) on the Business Day immediately preceding such requested Purchase Date;
and

(C) if more than 150 such Mortgage Loans are requested to be purchased on a
Purchase Date, such deliveries shall be prior to 11:00 a.m. (eastern standard
time) on the second Business Day preceding such requested Purchase Date;

(iv) In the event that such Transaction Request contains (A) incomplete data,
(B) to Buyer’s knowledge, inaccurate data or (C) is not formatted properly,
Buyer shall provide written or electronic notice to Sellers describing such
error and Sellers shall correct such error and resubmit the Transaction Request.
A Transaction Request with respect to any Mortgage Loan shall not be deemed to
be delivered until a complete and correct Mortgage Loan Schedule has been
received by Buyer.

(v) Each Transaction Request delivered by a Seller hereunder shall constitute a
certification by Sellers that all the conditions set forth in Section 3(b)
(other than Section 3(b)(v)) have been satisfied (both as of the date of
Transaction Request and as of the date of the related Transaction).

(vi) Following receipt of such request, Buyer may agree to enter into such
requested Transaction or may notify Sellers of its intention not to enter into
such

 

-21-



--------------------------------------------------------------------------------

Transaction. Subject to the provisions of this Section 3, the Purchase Price
will be made available to Sellers by Buyer transferring immediately available
funds in the aggregate amount of such Purchase Price in accordance with the
Wiring Instructions. The funding of such requested Transaction, together with
this Repurchase Agreement, shall be conclusive evidence of Buyer entering into,
and the terms of the requested Transaction unless objected to by a Seller within
two (2) Business Days. In the event of an Exception Mortgage Loan, Buyer shall
specify the terms of such proposed Transaction in an Exception Loan Confirmation
to be delivered to Sellers on or prior to the date of the Transaction. Such
Exception Loan Confirmation, together with the terms of this Repurchase
Agreement shall constitute conclusive evidence of the terms agreed between Buyer
and Sellers with respect to the Transaction described therein. In the event of a
conflict between the Exception Loan Confirmation and this Repurchase Agreement,
the terms of the Exception Loan Confirmation shall govern with respect to the
related Transaction. In any event, a Seller’s acceptance of the related proceeds
shall constitute Sellers’ agreement to the terms of a Transaction.

(vii) Subject to the terms and conditions of this Repurchase Agreement, Sellers
may repurchase and resell Mortgage Loans hereunder.

(viii) With respect to each Wet-Ink Mortgage Loan, by no later than the seventh
(7th) Business Day following the applicable Purchase Date, a Seller shall have
delivered to the Custodian the Mortgage File in accordance with the terms of the
Custodial Agreement.

(ix) Each Seller hereby designates and authorizes the Buyer to act pursuant to
the terms of the Irrevocable Instruction Letter which shall include the
authority of the Buyer to give exclusive instructions to the Bank with respect
to the Settlement Account and the Disbursement Account, including without
limitation the movement of funds to effect disbursements, to pay the Repurchase
Price, fees and Expenses and other Obligations owing from time to time by the
Sellers hereunder including without limitation those obligations set forth in
Sections 16 and 19 of this Repurchase Agreement.

(d) Repurchase

(i) Each Seller may repurchase a Purchased Mortgage Loan without penalty or
premium on any date and such Seller shall repurchase a Purchased Mortgage Loan
on the related Repurchase Date at the related Repurchase Price less any amounts
transferred pursuant to Section 6 hereof. In the event that a Seller wishes to
repurchase a Purchased Mortgage Loan, such Seller shall give at least one (1)
Business Day’s prior written notice thereof to Buyer, which notice shall set
forth (A) the Purchased Mortgage Loans to be repurchased, (B) the Repurchase
Date and (C) the Repurchase Price thereof which shall be due and payable on the
Repurchase Date specified therein. Upon Buyer’s receipt of an amount at least
equal to such Repurchase Price on any Business Day prior to 3 p.m. (eastern
standard time), such amount shall be applied to the Repurchase Price on that
same Business Day. Any amounts received after 3 p.m. (eastern standard time)
shall be deemed received by Buyer on the next Business Day.

 

-22-



--------------------------------------------------------------------------------

(ii) On the Repurchase Date, termination of the Transaction will be effected by
reassignment to the related Seller or its designee of the Purchased Mortgage
Loans (and any Income in respect thereof received by Buyer not previously
credited or transferred to, or applied to the obligations of, such Seller
pursuant to Section 6) against the simultaneous transfer of the Repurchase Price
to an account of Buyer. Such Seller is obligated to obtain the Mortgage Files
from Buyer or its designee at such Seller’s expense on the Repurchase Date.

(e) Request for Additional Purchase Price. With respect to any Construction to
Permanent Mortgage Loan, the related Seller may submit a request for an
additional Purchase Price in form and substance acceptable to Buyer.

(i) The amount of additional Purchase Price made available to the Sellers
pursuant to this Section shall be added to the Purchase Price for the applicable
Transaction.

(ii) Prior to the Buyer remitting the additional Purchase Price, the related
Seller shall have delivered an inspection report and such other documents as
reasonably requested, with respect to such Construction to Permanent Mortgage
Loan to the Buyer and the Buyer shall have approved such inspection report.

(f) Exception Mortgage Loans. If, at any time, a Purchased Mortgage Loan causes
any Sublimit to be exceeded or otherwise violates the terms of the Repurchase
Agreement, Buyer may, in its sole discretion, redesignate the Asset Value of
such Mortgage Loan to be zero or redesignate such Purchased Mortgage Loan as an
Exception Mortgage Loan. If such Purchased Mortgage Loan has not been designated
as an Exception Mortgage Loan, the related Seller shall immediately repurchase
such Purchased Mortgage Loan at the Repurchase Price as set forth under
Section 3(b) above. In the event that one or more Purchased Mortgage Loans
violates the aging limitations set forth herein and such Seller has not
otherwise notified Buyer within three (3) Business Days following the date on
which such limits are exceeded, Buyer may bid, or solicit a bid from its
Affiliate, for such Mortgage Loans whereby such Affiliate would offer to
purchase such Mortgage Loans from such Seller by paying such Seller a price to
be set by Buyer or such Affiliate in its sole discretion (a “Bid”); provided,
however, that such Seller shall be responsible for the Repurchase Price relating
to such Mortgage Loan. Such Seller, within three (3) Business Days of such Bid,
shall either accept the Bid or immediately repurchase such Purchased Mortgage
Loan at the Repurchase Price as set forth under Section 3(b) above. Such Seller
shall pay Buyer a bid fee equal to $100 with respect to each Purchased Mortgage
Loan on which Buyer or its Affiliate makes a Bid; provided, however, that if a
Bid is accepted by such Seller pursuant to this Section 3(e) and the Purchased
Mortgage Loan is acquired by Buyer or its Affiliate, such fee shall be waived.

SECTION 4. MARGIN AMOUNT MAINTENANCE

(a) If at any time the Asset Value of all Purchased Mortgage Loans which are
subject to Transactions is less than the aggregate Purchase Price for all such
Transactions (a “Margin Deficit”), then Buyer may by written notice to the
related Seller (such notice, a “Margin Call”), require such Seller to transfer
to Buyer or its designee cash at least equal to such Margin

 

-23-



--------------------------------------------------------------------------------

Deficit. If Buyer delivers a Margin Call to such Seller on or prior to
10:00 a.m. (eastern time) on any Business Day, then such Seller shall transfer
cash to Buyer no later than 5 p.m. (eastern time) that same Business Day. In the
event Buyer delivers a Margin Call to such Seller after 10:00 a.m. (eastern
time) on any Business Day, such Seller shall be required to transfer cash
(subject to Section 4(b) below) no later than 5 p.m. (eastern time) on the
subsequent Business Day. Any cash transferred to Buyer pursuant to this
Section 4(a) shall be credited to the Repurchase Price of the related
Transaction.

(b) In the event that a Margin Deficit exists with respect to the Purchased
Mortgage Loans, Buyer may retain any funds received by it to which such Seller
would otherwise be entitled hereunder, which funds shall be held against the
Margin Deficit and which may be applied by Buyer against any Purchased Mortgage
Loans to the extent the Margin Deficit remains otherwise unsatisfied.

(c) To the extent that no Event of Default shall have occurred and be continuing
and in Buyer’s sole discretion, a Seller may satisfy a Margin Call by entering
into a new Transaction pursuant to which Buyer may, and is hereby authorized to
net from the proceeds to be remitted in connection therewith, the amount of any
such Margin Deficit.

(d) Buyer’s election, in its sole and absolute discretion, not to make a Margin
Call at any time there is a Margin Deficit in accordance with Section 4(a) or to
retain funds in accordance with Section 4(b) shall not in any way limit or waive
Buyer’s rights under this Repurchase Agreement or impair its right to make a
Margin Call at any time a Margin Deficit exists.

SECTION 5. PRICE DIFFERENTIAL; MONTHLY PAYMENT

On each Business Day that a Transaction is outstanding, the Pricing Rate shall
be reset and, unless otherwise agreed in writing, the accrued and unpaid Price
Differential and Fees due and unpaid shall be settled in cash on each related
Payment Date. Two (2) Business Days prior to the Payment Date, Buyer shall give
the related Seller electronic or written notice of the amount (the “Monthly
Payment Amount”) of the Price Differential and any Fees due on such Payment
Date. On the Payment Date, such Seller shall pay to Buyer by wire transfer in
immediately available funds the Monthly Payment Amount for such Payment Date
(along with any other amounts to be paid pursuant to Section 4(b) and Section 6
hereof). Notwithstanding the preceding sentence, if such Seller fails to make
all or part of the Monthly Payment Amount by 5:00 p.m. (eastern standard time)
on any Payment Date, such Seller shall be obligated to pay Buyer (in addition to
and together with the amount of the Monthly Payment Amount) interest on the
unpaid amounts at a Pricing Rate equal to the Post-Default Rate until such
amounts are received in full by Buyer.

SECTION 6. INCOME PAYMENTS

(a) If Income is paid with respect to any Purchased Mortgage Loan during the
term of a Transaction, such Income shall be the property of Buyer.
Notwithstanding the foregoing and provided that no Event of Default has occurred
and is continuing, Buyer agrees that the Servicer shall deposit such Income to
the Collection Account. On each Payment Date,

 

-24-



--------------------------------------------------------------------------------

Sellers shall remit to Buyer the Price Differential as set forth in Section 5 of
this Repurchase Agreement for the preceding month from such Income. To the
extent that there is excess Income with respect to any Mortgage Loan after
termination of the related Transaction, the parties may agree to apply such
excess Income against the Repurchase Price of any other outstanding Transaction.

(b) In the event that an Event of Default has occurred and is continuing, or
with respect to any Exception Mortgage Loan, if required in writing by Buyer,
and notwithstanding any other provision set forth herein, Sellers shall promptly
remit or cause to be promptly remitted to Buyer all Income with respect to the
Purchased Mortgage Loans or the Exception Mortgage Loan, as the case may be,
(i) which is on deposit in the Collection Account promptly upon written notice
and (ii) with respect to Income received after the remittance described in
(i) above, promptly after receipt thereof or, if so specified in writing by
Buyer, on the related Payment Date or on such other date as Buyer notifies
Sellers in writing.

(c) Notwithstanding any provision to the contrary in this Section 6, within two
(2) Business Days of receipt by a Seller of any prepayment of principal equal to
or greater than $25,000 (or, if less, a principal prepayment in full) with
respect to a Purchased Mortgage Loan, Seller shall remit such amount to Buyer
and Buyer shall promptly apply such amount to reduce the Repurchase Price with
respect to such Purchased Mortgage Loan,

(d) Notwithstanding any provision to the contrary in this Section 6, upon
written notice by Buyer to the related Seller, such Seller shall remit or cause
to be remitted all Income received by such Seller or Servicer on the Purchased
Mortgage Loans in accordance with Buyer’s instructions no later than the day on
which aggregate collections of principal and interest (excluding principal
prepayments as described in (c) above) on the Purchased Mortgage Loans reaches
an amount to be indicated by Buyer in its sole discretion.

SECTION 7. REQUIREMENTS OF LAW

(a) If any Requirement of Law (other than with respect to any amendment made to
the Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i) shall subject the Buyer to any tax of any kind whatsoever with respect to
this Repurchase Agreement or any Transaction (excluding net income taxes) or
change the basis of taxation of payments to the Buyer in respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;

(iii) shall impose on the Buyer any other condition;

 

-25-



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Sellers shall promptly pay the
Buyer such additional amount or amounts as calculated by the Buyer in good faith
as will compensate the Buyer for such increased cost or reduced amount
receivable.

(b) If the Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to the Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by the Buyer or any corporation controlling the Buyer with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on the Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which the Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration the Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
the Buyer to be material, then from time to time, the Sellers shall promptly pay
to the Buyer such additional amount or amounts as will compensate the Buyer for
such reduction.

(c) If the Buyer becomes entitled to claim any additional amounts pursuant to
this Section, it shall promptly notify the Sellers of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this Section submitted by the Buyer to the Sellers shall be
conclusive in the absence of manifest error.

SECTION 8. TAXES.

(a) Any and all payments by Sellers under or in respect of this Repurchase
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other governmental authority (collectively, “Taxes”), unless required by law. If
a Seller shall be required under any applicable requirement of law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Repurchase Agreement or any of the other Repurchase Documents to Buyer,
(i) such Seller shall make all such deductions and withholdings in respect of
Taxes, (ii) such Seller shall pay the full amount deducted or withheld in
respect of Taxes to the relevant taxation authority or other governmental
authority in accordance with any applicable requirement of law, and (iii) the
sum payable by such Seller shall be increased as may be necessary so that after
such Seller has made all required deductions and withholdings (including
deductions and withholdings applicable to additional amounts payable under this
Section 8) such Buyer receives an amount equal to the sum it would have received
had no such deductions or withholdings been made in respect of Non-Excluded
Taxes. For purposes of this Repurchase Agreement the term “Non-Excluded Taxes”
are Taxes other than, in the case of a Buyer, Taxes that are imposed on its
overall Net Income (and franchise taxes imposed in lieu thereof) by the
jurisdiction under the laws of which such Buyer is organized or of its
applicable lending office, or any political subdivision thereof, unless such

 

-26-



--------------------------------------------------------------------------------

Taxes are imposed as a result of such Buyer having executed, delivered or
performed its obligations or received payments under, or enforced, this
Repurchase Agreement (in which case such Taxes will be treated as Non-Excluded
Taxes).

(b) In addition, each Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Repurchase Agreement or from the execution, delivery or registration of, any
performance under, or otherwise with respect to, this Repurchase Agreement
(collectively, “Other Taxes”).

(c) Each Seller hereby agrees to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 8 imposed on or paid by such Buyer and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto; provided that the Buyer shall have provided the Sellers with
evidence, reasonably satisfactory to the Sellers, of payment of Non-Excluded
Taxes or Other Taxes, as the case may be. The indemnity by Sellers provided for
in this Section 8(c) shall apply and be made whether or not the Non-Excluded
Taxes or Other Taxes for which indemnification hereunder is sought have been
correctly or legally asserted. Amounts payable by Sellers under the indemnity
set forth in this Section 8(c) shall be paid within ten (10) days from the date
on which Buyer makes written demand therefor.

SECTION 9. SECURITY INTEREST

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans (provided, however, that the parties intend to treat the
Transactions as Indebtedness for accounting and tax purposes), in the event any
such Transactions are deemed to be loans, each Seller hereby pledges to Buyer as
security for the performance by the Sellers of the Obligations and hereby
grants, assigns and pledges to Buyer a fully perfected first priority security
interest in the Purchased Mortgage Loans, the Records, and all related servicing
rights, the Repurchase Documents (to the extent such Repurchase Documents and
such Seller’s right thereunder relate to the Purchased Mortgage Loans), any
Property relating to any Purchased Mortgage Loan or the related Mortgaged
Property, any Takeout Commitments relating to any Purchased Mortgage Loan, all
insurance policies and insurance proceeds relating to any Purchased Mortgage
Loan or the related Mortgaged Property, including but not limited to any
payments or proceeds under any related primary insurance, hazard insurance, FHA
Mortgage Insurance Contracts and VA Loan Guaranty Agreements (if any), any
Income relating to any Purchased Mortgage Loan, the Collection Account, the
Settlement Account, the Disbursement Account, any Interest Rate Protection
Agreements relating to any Purchased Mortgage Loan, any accounts relating to any
Purchased Mortgage Loan (including any interest of such Seller in escrow
accounts) and any other contract rights, accounts, payments, rights to payment
(including payments of interest or finance charges) and general intangibles to
the extent that the foregoing relates to any Purchased Mortgage Loan and any
other assets relating to the Purchased Mortgage Loans (including, without
limitation, any other accounts) or any interest in the Purchased Mortgage Loans,
the servicing of the Purchased Mortgage Loans, all collateral under any other
secured debt facility between the Sellers or its Affiliates on the one hand and
the Buyer and the Buyer’s Affiliates on the other, and any proceeds (including
the related securitization proceeds)

 

-27-



--------------------------------------------------------------------------------

and distributions and any other property, rights, title or interests as are
specified on a Trust Receipt and Mortgage Loan Schedule and Exception Report
with respect to any of the foregoing, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”).

Each Seller hereby authorizes the Buyer to file such financing statement or
statements relating to the Repurchase Assets without the Seller’s signature
thereon as the Buyer, at its option, may deem appropriate. The Sellers shall pay
the filing costs for any financing statement or statements prepared pursuant to
this Section 8.

SECTION 10. PAYMENT, TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, ownership of the Purchased
Mortgage Loans shall be transferred to Buyer as set forth in 10(b) below against
the simultaneous transfer of the Purchase Price to the following account of
Sellers: Account No. 2000028326560, for the account of Homebanc Mortgage Corp ML
WH Settlement Account, Wachovia Bank, National Association, ABA No. 026005092
and approval of the release of such monies therefrom. Unless otherwise mutually
agreed in writing, all transfers of funds to be made by Sellers hereunder shall
be made in Dollars, in immediately available funds, without deduction, set-off
or counterclaim, to Buyer at such account. Each Seller acknowledges that it has
no rights of withdrawal from the foregoing account.

(b) On the Purchase Date for each Transaction, ownership of the Purchased
Mortgage Loans shall be transferred to Buyer or its designee against the
simultaneous approval by the Buyer of the release of the Purchase Price in
accordance with the Wiring Instructions. With respect to Purchased Mortgage
Loans being sold by a Seller on a Purchase Date, such Seller hereby sells,
transfers, conveys and assigns to Buyer or its designee without recourse, but
subject to the terms of this Repurchase Agreement, all the right, title and
interest of such Seller in and to the Purchased Mortgage Loans together with all
right, title and interest in and to the proceeds of any related Repurchase
Assets.

(c) In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, such Seller shall deliver or cause to be delivered
and released to Buyer or its designee the Mortgage File for the related
Purchased Mortgage Loans as set forth in this Repurchase Agreement and in the
Custodial Agreement.

SECTION 11. HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOAN

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans.
Nothing in this Repurchase Agreement shall preclude the Buyer from engaging in
repurchase transactions with the Purchased Mortgage Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased
Mortgage Loans. Nothing contained in this Repurchase Agreement shall obligate
the Buyer to segregate any Purchased Mortgage Loans delivered to the Buyer by
any Seller.

 

-28-



--------------------------------------------------------------------------------

SECTION 12. REPRESENTATIONS

Each Seller represents and warrants to the Buyer that as of the Purchase Date
for any Purchased Mortgage Loans by the Buyer from either Seller and as of the
date of this Repurchase Agreement and any Transaction hereunder and at all times
while the Repurchase Documents and any Transaction hereunder is in full force
and effect:

(a) Acting as Principal. The Sellers will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).

(b) No Broker. The Sellers have not dealt with any broker, investment banker,
agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Mortgage
Loans pursuant to this Repurchase Agreement.

(c) Financial Statements. Each Seller has heretofore furnished to the Buyer a
copy of its (a) consolidated balance sheet and the consolidated balance sheets
of its consolidated Subsidiaries for the fiscal year ended December 31, 2004 and
the related consolidated statements of income and retained earnings and of cash
flows for such Seller and its consolidated Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, with the opinion thereon of Ernst & Young LLP and (b) consolidated balance
sheet and the consolidated balance sheets of its consolidated Subsidiaries for
the quarterly fiscal periods of such Seller ended March 31, 2005, June 30, 2005
and September 30, 2005 and the related consolidated statements of income and
retained earnings and of cash flows for such Seller and its consolidated
Subsidiaries for such quarterly fiscal periods, setting forth in each case in
comparative form the figures for the previous year. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of such Seller and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since December 30, 2004, there has been no material adverse change in the
consolidated business, operations or financial condition of such Seller and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is such Seller aware of any state of facts which (without notice
or the lapse of time) would or could result in any such material adverse change.
Such Seller does not have, on the date of the statements delivered pursuant to
this section (the “Statement Date”), any liabilities, direct or indirect, fixed
or contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of such Seller except as heretofore
disclosed to the Buyer in writing.

(d) Organization, Etc. HMC is a corporation duly organized, validly existing and
in good standing under the laws of Delaware. HB Corp. is a corporation duly
organized, validly existing and in good standing under the laws of Georgia. Each
Seller (a) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be

 

-29-



--------------------------------------------------------------------------------

conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect;
(b) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect; and (c) has full power and authority to execute, deliver and
perform its obligations under the Repurchase Documents.

(e) Authorization, Compliance, Etc. The execution and delivery of, and the
performance by each Seller of its obligations under, the Repurchase Documents to
which it is a party (a) are within such Seller’s powers, (b) have been duly
authorized by all requisite action, (c) do not violate any provision of
applicable law, rule or regulation, or any order, writ, injunction or decree of
any court or other Governmental Authority, or its organizational documents and
(d) do not violate and are not in conflict with any indenture, agreement,
document or instrument to which such Seller is a party, or by which it or any of
its properties, any of the Repurchase Assets is bound or to which any of them is
subject and except as may be provided by any Repurchase Document, will not
result in the creation or imposition of any Lien upon any of the property or
assets of such Seller pursuant to, any such indenture, agreement, document or
instrument. The Sellers are not required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
Governmental Authority in connection with or as a condition to the consummation
of the Transactions contemplated herein and the execution, delivery or
performance of the Repurchase Documents to which each Seller is a party.

(f) Litigation. There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting either Seller or
any of its Subsidiaries or affecting any of the Repurchase Assets or any of the
other properties of the Sellers before any Governmental Authority which
(i) questions or challenges the validity or enforceability of the Repurchase
Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim or claims in an aggregate amount greater
than $1,000,000, (iii) individually or in the aggregate, if adversely
determined, would have a Material Adverse Effect, or (iv) requires filing with
the SEC in accordance with its regulations.

(g) Purchased Mortgage Loans.

(i) Neither Seller has assigned, pledged, or otherwise conveyed or encumbered
any Mortgage Loan to any other Person, and immediately prior to the sale of such
Mortgage Loan to the Buyer, the applicable Seller was the sole owner of such
Mortgage Loan and had good and marketable title thereto, free and clear of all
Liens, in each case except for Liens to be released simultaneously with the sale
to the Buyer hereunder.

(ii) The provisions of this Repurchase Agreement are effective to either
constitute a sale of Repurchase Assets to the Buyer or to create in favor of the
Buyer a valid security interest in all right, title and interest of the Sellers
in, to and under the Repurchase Assets.

 

-30-



--------------------------------------------------------------------------------

(h) Chief Executive Office/Jurisdiction of Organization. During the four months
immediately preceding July 1, 2001, HB Corp.’s chief executive office was
located in the state of Georgia. On the Effective Date, HB Corp.’s chief
executive office is, and has been, located at 2002 Summit Blvd, Suite 100,
Atlanta GA, 30319. HB Corp.’s jurisdiction of organization is Georgia.

(i) Location of Books and Records. The location where the Sellers keep their
books and records, including all computer tapes and records related to the
Repurchase Assets is its chief executive office.

(j) Filing and Payment of Taxes. The Sellers have filed on a timely basis all
federal, state and local tax and information returns, reports and any other
information statements or schedules that are required to be filed by or in
respect of it and has paid all taxes due pursuant to such returns, reports or
other information statements or schedules or pursuant to any assessment received
by it, except for any such taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided. The charges, accruals and reserves on the
books of the Sellers in respect of taxes and other governmental charges are
adequate. HB Corp. has not engaged in any material “prohibited transactions” as
defined in Section 857(b)(6)(B)(iii) and (C) of the Code. HB Corp. for its
current “tax year” (as defined in the Code) is entitled to a dividends paid
deduction under the requirements of Section 857 of the Code regarding any
dividends paid by it with respect to each such year for which it claims a
deduction in its Form 1120-REIT filed with the United States Internal Revenue
Service for such year.

(k) Enforceability. This Repurchase Agreement and all of the other Repurchase
Documents executed and delivered by the Sellers in connection herewith are
legal, valid and binding obligations of the Sellers and are enforceable against
the Sellers in accordance with their terms except as such enforceability may be
limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors rights generally
and (ii) general principles of equity.

(l) Ability to Perform. Neither Seller believes, nor has any reason or cause to
believe, that it cannot perform each and every covenant contained in the
Repurchase Documents to which it is a party on its part to be performed

(m) Material Adverse Effect. Since December 31, 2004, there has been no
development or event nor, to either Seller’s knowledge, any prospective
development or event, which has had or could reasonably be expected to have a
Material Adverse Effect.

(n) No Default. No Default or Event of Default has occurred and is continuing.

(o) Underwriting Guidelines. The Underwriting Guidelines provided to Buyer are
the true and correct Underwriting Guidelines of the Sellers.

(p) Adverse Selection. Neither Seller has selected the Purchased Mortgage Loans
in a manner so as to adversely affect Buyer’s interests.

 

-31-



--------------------------------------------------------------------------------

(q) Tangible Net Worth. On the initial Purchase Date, the Tangible Net Worth of
HMC is not less than $10,000,000. On the initial Purchase Date, the Tangible Net
Worth of HB Corp. is not less than $280,000,000.

(r) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Repurchase Agreement, other Indebtedness for borrowed money, or
Indebtedness owed by HMC to HB Corp.) of Sellers existing on the date hereof
does not exceed twenty million dollars ($20,000,000) in the aggregate.

(s) Accurate and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
either Seller to the Buyer in connection with the negotiation, preparation or
delivery of this Repurchase Agreement and the other Repurchase Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of either
Seller to the Buyer in connection with this Repurchase Agreement and the other
Repurchase Documents and the transactions contemplated hereby and thereby will
be true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to either Seller,
after due inquiry, that could reasonably be expected to have a Material Adverse
Effect that has been disclosed herein, in the other Repurchase Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Buyer for use in connection with the transactions
contemplated hereby or thereby.

(t) Margin Regulations. The use of all funds acquired by the Sellers under this
Repurchase Agreement will not conflict with or contravene any of Regulations T,
U or X promulgated by the Board of Governors of the Federal Reserve System as
the same may from time to time be amended, supplemented or otherwise modified.

(u) Investment Company. Neither Seller is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(v) Solvency. As of the date hereof and immediately after giving effect to each
Transaction, the fair value of the assets of each Seller is greater than the
fair value of its liabilities (including, without limitation, contingent
liabilities if and to the extent required to be recorded as a liability on the
financial statements of each Seller in accordance with GAAP) and each Seller is
solvent and, after giving effect to the transactions contemplated by this
Repurchase Agreement and the other Repurchase Documents, will not be rendered
insolvent or left with an unreasonably small amount of capital with which to
conduct its business and perform its obligations. Neither Seller intends to
incur, nor believes that it has incurred, debts beyond its ability to pay such
debts as they mature. Neither Seller is contemplating the commencement of an
insolvency, bankruptcy, liquidation, or consolidation proceeding or the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of itself or any of its property.

 

-32-



--------------------------------------------------------------------------------

(w) ERISA.

(i) No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or is
expected by either Seller to be incurred by either Seller or any ERISA Affiliate
thereof with respect to any Plan which is a Single-Employer Plan in an amount
that could reasonably be expected to have a Material Adverse Effect.

(ii) No Plan which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof. Neither the Sellers nor any
ERISA Affiliate thereof is (i) required to give security to any Plan which is a
Single-Employer Plan pursuant to Section 401(a) (29) of the Code or Section 307
of ERISA, or (ii) subject to a Lien in favor of such a Plan under Section 302(f)
of ERISA.

(iii) Each Plan of the Sellers, each of their Subsidiaries and each of their
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code, except where the failure to comply would not
result in any Material Adverse Effect.

(iv) Neither the Sellers nor any of their Subsidiaries has incurred a tax
liability under Section 4975 of the Code or a penalty under Section 502(i) of
ERISA in respect of any Plan which has not been paid in full, except where the
incurrence of such tax or penalty would not result in a Material Adverse Effect.

(v) Neither the Sellers nor any of their Subsidiaries or any ERISA Affiliate
thereof has incurred or reasonably expects to incur any withdrawal liability
under Section 4201 of ERISA as a result of a complete or partial withdrawal from
a Multiemployer Plan which will result in withdrawal liability to the Sellers,
any of their Subsidiaries or any ERISA Affiliate thereof in an amount that could
reasonably be expected to have a Material Adverse Effect.

(x) Agency Approvals. HMC is an FHA Approved Mortgagee and a VA Approved Lender.
HMC is also approved by Fannie Mae as an approved lender and Freddie Mac as an
approved seller/servicer, and, to the extent necessary, approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act. In each such case, HMC is in good standing, with no
event having occurred or HMC having any reason whatsoever to believe or suspect
will occur prior to the issuance of the consummation of the related Takeout
Commitment, as the case may be, including, without limitation, a change in
insurance coverage which would either make HMC unable to comply with the
eligibility requirements for maintaining all such applicable approvals or
require notification to the relevant Agency or to the Department of Housing and
Urban Development, FHA or VA. HMC has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

(y) Mortgage Loans. No Purchased Mortgage Loan was previously purchased under
the MLMCI Facility.

 

-33-



--------------------------------------------------------------------------------

(z) No Prohibited Persons. Neither the Sellers nor any of their Affiliates or to
each of the Seller’s knowledge, officers, directors, partners or members, is an
entity or person (or to either Seller’s knowledge, owned or controlled by an
entity or person): (i) that is listed in the Annex to, or is otherwise subject
to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

SECTION 13. COVENANTS

On and as of the date of this Repurchase Agreement and each Purchase Date and
until this Repurchase Agreement is no longer in force with respect to any
Transaction, each Seller covenants as follows:

(a) Preservation of Existence; Compliance with Law. Each Seller shall:

(i) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;

(ii) Comply with the requirements of all applicable laws, rules, regulations and
orders, whether now in effect or hereafter enacted or promulgated by any
applicable Governmental Authority (including, without limitation, all
environmental laws);

(iii) Maintain all licenses, permits or other approvals necessary for such
Seller to conduct its business and to perform its obligations under the
Repurchase Documents, and shall conduct its business strictly in accordance with
applicable law;

(iv) Keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

(v) Permit representatives of the Buyer, upon reasonable notice (unless an Event
of Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Buyer, subject to the provisions set forth in Section 27
hereof.

(b) Taxes, Etc.

(i) Each Seller shall pay and discharge or cause to be paid and discharged, when
due, or adequately reserve for the payment of, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
upon

 

-34-



--------------------------------------------------------------------------------

any of its property, real, personal or mixed (including without limitation, the
Repurchase Assets) or upon any part thereof, as well as any other lawful claims
which, if unpaid, might become a Lien upon such properties or any part thereof.

(ii) Each Seller shall file on a timely basis all material federal, state and
local tax and information returns, reports and any other information statements
or schedules required to be filed by or in respect of it and pay all taxes due
pursuant to such returns, reports and other information statements or schedules
or pursuant to any assessment received by it, except for any such taxes as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided.

(iii) HB Corp. shall not engage in any material “prohibited transactions” as
defined in Section 857(b)(6)(B)(iii) and (C) of the Code. HB Corp. for its
current “tax year” (as defined in the Code) is entitled to a dividends paid
deduction under the requirements of Section 857 of the Code regarding any
dividends paid by it with respect to each such year for which it claims a
deduction in its Form 1120-REIT filed with the United States Internal Revenue
Service for such year.

(c) Notice of Proceedings or Adverse Change. Each Seller shall give notice to
the Buyer immediately after a responsible officer of such Seller has any
knowledge of:

(i) the occurrence of any Default or Event of Default;

(ii) any (a) default or event of default under any Indebtedness of such Seller
or (b) litigation, investigation, regulatory action or proceeding that is
pending or threatened by or against such Seller in any federal or state court or
before any Governmental Authority which would reasonably be expected to have a
Material Adverse Effect or constitute a Default or Event of Default, and (c) any
Material Adverse Effect with respect to such Seller;

(iii) any litigation or proceeding that is pending or threatened against
(a) such Seller in which the amount involved exceeds $1,000,000 and is not
covered by insurance, in which injunctive or similar relief is sought, or which,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect and (b) any litigation or proceeding that is pending or threatened in
connection with any of the Repurchase Assets, which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(iv) and, as soon as reasonably possible, notice of any of the following events:

(A) a material change in the fidelity bond or insurance coverage of such Seller,
with a copy of evidence of same attached;

(B) any material change in accounting policies or financial reporting practices
of such Seller;

 

-35-



--------------------------------------------------------------------------------

(C) the termination or nonrenewal of any debt facilities (or any portion
thereof) of such Seller which have a maximum principal amount (or equivalent)
available of more than $25,000,000.

(D) promptly upon receipt of notice or knowledge of any Lien or security
interest (other than security interests created hereby or under any other
Repurchase Document) on, or claim asserted against, any of the Repurchase
Assets; and

(E) any other event, circumstance or condition that has resulted, or has a
reasonable possibility of resulting, in a Material Adverse Effect; and

(v) Promptly, but no later than one (1) month after such Seller receives any of
the same, deliver to the Buyer a true, complete, and correct copy of any
schedule, report, notice, or any other document delivered to such Seller by any
Person pursuant to, or in connection with, any of the Repurchase Assets.

(d) Financial Reporting. Each Seller shall maintain a system of accounting
established and administered in accordance with GAAP, and furnish to the Buyer:

(i) Within one hundred twenty (120) days after the close of each fiscal year,
Financial Statements, including a statement of income and changes in
shareholders’ equity of each Seller for such year, and the related balance sheet
as at the end of such year, all in reasonable detail and accompanied by an
opinion of an accounting firm as to said financial statements;

(ii) Within sixty (60) days after the close of each of the Sellers’ first three
fiscal quarters in each fiscal year unaudited balance sheets and income
statements, for the period from the beginning of such fiscal year to the end of
such fiscal year, subject, however, to year end adjustments;

(iii) Within forty-five (45) days after the end of each calendar month, the
unaudited balance sheets of each Seller as at the end of such period and the
related unaudited consolidated statements of income and retained earnings and of
cash flows for each Seller for such period and the portion of the fiscal year
through the end of such period, subject, however, to year end adjustments;

(iv) Simultaneously with the furnishing of each of the Financial Statements to
be delivered pursuant to subsection (ii) above, or monthly upon Buyer’s request,
a certificate in the form of Exhibit V hereto and certified by an executive
officer of such Seller;

(v) If applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by such Seller, within 5
Business Days of their filing with the SEC; provided, that, such Seller or any
Affiliate will provide the Buyer with a copy of the annual 10-K filed with the
SEC by such Seller or its affiliates, no later than 90 days after the end of the
year;

 

-36-



--------------------------------------------------------------------------------

(vi) Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of such Seller as the Buyer may
reasonably request; and

(vii) At the request of the Buyer, each Seller shall provide to the Buyer
documentation with respect to Construction to Permanent Mortgage Loans,
including but not limited to documentation of additional draws and inspections
of the related Mortgaged Property.

(e) Visitation and Inspection Rights. The Sellers shall permit the Buyer to
inspect, and to discuss with a Seller’s officers, agents and auditors, the
affairs, finances, and accounts of a Seller, the Repurchase Assets, and the
Sellers’ books and records, and to make abstracts or reproductions thereof and
to duplicate, reduce to hard copy or otherwise use any and all computer or
electronically stored information or data, in each case, (i) during normal
business hours, (ii) upon reasonable notice (provided, that upon the occurrence
of an Event of Default, no notice shall be required), and (iii) at the expense
of the Sellers to discuss with its officers, its affairs, finances, and
accounts.

(f) Reimbursement of Expenses. On the date of execution of this Repurchase
Agreement, the Sellers shall reimburse the Buyer for all reasonable expenses
incurred by the Buyer on or prior to such date. From and after such date, the
Sellers shall promptly reimburse the Buyer for all expenses as the same are
incurred by the Buyer and within thirty (30) days of the receipt of invoices
therefor.

(g) Further Assurances. The Sellers shall execute and deliver to the Buyer all
further documents, financing statements, agreements and instruments, and take
all further action that may be required under applicable law, or that the Buyer
may reasonably request, in order to effectuate the transactions contemplated by
this Repurchase Agreement and the Repurchase Documents or, without limiting any
of the foregoing, to grant, preserve, protect and perfect the validity and
first-priority of the security interests created or intended to be created
hereby. The Sellers shall do all things necessary to preserve the Repurchase
Assets so that they remain subject to a first priority perfected security
interest hereunder. Without limiting the foregoing, the Sellers will comply with
all rules, regulations, and other laws of any Governmental Authority and cause
the Repurchase Assets to comply with all applicable rules, regulations and other
laws. The Sellers will not allow any default for which the Sellers is
responsible to occur under any Repurchase Assets or any Repurchase Document and
the Sellers shall fully perform or cause to be performed when due all of its
obligations under any Repurchase Assets or the Repurchase Documents.

(h) True and Correct Information. All written information, reports, exhibits,
schedules, financial statements or certificates of either Seller or any of its
Affiliates thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of either Seller are and will be true and complete in
all material respects and do not omit to disclose any material facts necessary
to make the statements therein or therein, in light of the circumstances in
which they are made, not misleading. All required financial statements,
information and reports delivered by either Seller to the Buyer pursuant to this
Repurchase Agreement shall be prepared in accordance with GAAP, or in
applicable, to SEC filings, the appropriate SEC accounting requirements.

 

-37-



--------------------------------------------------------------------------------

(i) ERISA Events.

(i) Promptly upon becoming aware of the occurrence of any Event of Termination
which together with all other Events of Termination occurring within the prior
12 months involve a payment of money by or a potential aggregate liability of
the Sellers or any ERISA Affiliate thereof or any combination of such entities
in excess of $500,000 the Sellers shall give the Buyer a written notice
specifying the nature thereof, what action the Sellers or any ERISA Affiliate
thereof has taken and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

(ii) Promptly upon receipt thereof, the Sellers shall furnish to the Buyer
copies of (i) all notices received by the Sellers or any ERISA Affiliate thereof
of the PBGC’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan; (ii) all notices received by the Sellers or any ERISA
Affiliate thereof from the sponsor of a Multiemployer Plan pursuant to
Section 4202 of ERISA involving a withdrawal liability in excess of $500,000;
and (iii) all funding waiver requests filed by the Sellers or any ERISA
Affiliate thereof with the Internal Revenue Service with respect to any Plan,
the accrued benefits of which exceed the present value of the plan assets as of
the date the waiver request is filed by more than $500,000, and all
communications received by the Sellers or any ERISA Affiliate thereof from the
Internal Revenue Service with respect to any such funding waiver request.

(j) Financial Condition Covenants.

(i) Maintenance of Tangible Net Worth. HMC shall maintain a Tangible Net Worth
of not less than $10,000,000.

(ii) Maintenance of Adjusted Tangible Net Worth for HB Corp. HB Corp. shall
maintain an Adjusted Tangible Net Worth (on a consolidated basis with its
Subsidiaries) of not less than Two Hundred Twenty Five Million Dollars
($225,000,000) plus an amount equal to eighty-five percent (85%) of the net
proceeds realized by HB Corp from equity offerings after the date hereof.

(iii) Total Recourse Liabilities to Adjusted Tangible Net Worth Ratio. HB Corp.
shall not permit the ratio of: (x) the Total Recourse Liabilities of HB Corp.
and its Subsidiaries, on a consolidated basis; to (y) the Adjusted Tangible Net
Worth of HB Corp. and its Subsidiaries, on a consolidated basis; to exceed
8.00:1.00 as of the end of any calendar month or any of HB Corp.’s fiscal
quarters or fiscal years.

(iv) Total Liabilities to Adjusted Tangible Net Worth Ratio. HB Corp. shall not
permit the ratio of: (x) the Total Liabilities of HB Corp. and its Subsidiaries,
on a consolidated basis, less Qualified Subordinated Debt; to (y) the Adjusted
Tangible Net Worth of HB Corp. and its Subsidiaries, on a consolidated basis, to
exceed (A) 20.00:1.00 as of the end of any calendar month or any of HB Corp.’s
fiscal quarters or fiscal years

 

-38-



--------------------------------------------------------------------------------

(other than during the Capital Raise Period) or (B) 25.00:1.00 as of the end of
any calendar month or any of HB Corp.’s fiscal quarters or fiscal years during
the Capital Raise Period.

(v) Liquidity. HB Corp. shall ensure that, as of the end of each calendar month,
it has Liquidity in an amount not less than $10,000,000.

(vi) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Repurchase Agreement, other Indebtedness for borrowed money, or
Indebtedness owed by HMC to HB Corp.) of Sellers shall not exceed twenty million
dollars ($20,000,000) in the aggregate.

(k) Hedging. If requested by the Buyer in writing, the Sellers shall have
entered into Interest Rate Protection Agreements, in an amount in accordance
with the Buyer’s written request, with a counterparty acceptable to Buyer,
having terms with respect to protection against fluctuations in interest rates
reasonably acceptable to the Buyer.

(l) No Adverse Selection. Neither Seller shall select Eligible Mortgage Loans to
be sold to Buyer as Purchased Mortgage Loans using any type of adverse selection
or other selection criteria which would adversely affect the Buyer.

(m) Mortgage Loan Schedule. If requested by Buyer, the respective Seller shall
provide to Buyer, electronically, in a format mutually acceptable to Buyer, a
Mortgage Loan Schedule. The respective Seller shall not cause the Mortgage Loans
to be serviced by any servicer other than a servicer expressly approved in
writing by Buyer, which approval shall be deemed granted by Buyer with respect
to such Seller with the execution of this Repurchase Agreement.

(n) Insurance. The Sellers shall continue to maintain insurance coverage with
respect to employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property (other than money and
securities) and computer fraud in an aggregate amount at least equal to
$5,000,000. The Sellers shall maintain a fidelity bond in respect of its
officers, employees and agents, with respect to any claims made in connection
with all or any portion of the Repurchase Assets.

(o) Books and Records. The respective Seller shall, to the extent practicable,
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Repurchase
Assets in the event of the destruction of the originals thereof), and keep and
maintain or obtain, as and when required, all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Repurchase Assets.

(p) Security Interest. The Sellers shall do all things necessary to preserve the
Repurchase Assets so that they remains subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, the Sellers will
comply with all rules, regulations and other laws of any Governmental Authority
and cause the Repurchase Assets to comply with all applicable rules, regulations
and other laws. The Sellers will not allow any default for which Sellers are
responsible to occur under any Repurchase Assets or any Repurchase Documents and
Sellers shall fully perform or cause to be performed when due all of its
obligations under any Repurchase Assets or the Repurchase Documents.

 

-39-



--------------------------------------------------------------------------------

(q) Illegal Activities. Neither Seller shall engage in any conduct or activity
that could subject its assets to forfeiture or seizure.

(r) Material Change in Business. Neither Seller shall make any material change
in the nature of its business as carried on at the date hereof.

(s) Limitation on Dividends and Distributions. Following the occurrence and
during the continuation of Default or an Event of Default, neither Seller shall
make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity interest of such Seller, whether now or hereafter
outstanding, or make any other distribution in respect of any of the foregoing
or to any shareholder or equity owner of such Seller, either directly or
indirectly, whether in cash or property or in obligations of such Seller or any
of such Seller’s consolidated Subsidiaries.

(t) Disposition of Assets; Liens. Neither Seller shall create, incur, assume or
suffer to exist any mortgage, pledge, Lien, charge or other encumbrance of any
nature whatsoever on any of the Repurchase Assets, whether real, personal or
mixed, now or hereafter owned, other than the Liens created in connection with
the transactions contemplated by this Repurchase Agreement; nor shall either
Seller cause any of the Purchased Mortgage Loans to be sold, pledged, assigned
or transferred.

(u) Transactions with Affiliates. Neither Seller shall enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is (a) not otherwise prohibited in this
Repurchase Agreement, (b) in the ordinary course of such Seller’s business and
(c) upon fair and reasonable terms no less favorable to such Seller, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate; provided, however, that the terms of this
clause shall not apply to a management fee in an amount up to $100,000 due
annually to GTCR Fund VII, L.P.

(v) ERISA Matters. The Sellers shall not permit any event or condition which is
described in any of clauses (i) through (vii) of the definition of “Event of
Termination” to occur or exist with respect to any Plan or Multiemployer Plan if
such event or condition, together with all other events or conditions described
in the definition of Event of Termination occurring within the prior 12 months,
involves the payment of money by or an incurrence of liability of the Sellers or
any ERISA Affiliate thereof, or any combination of such entities in an amount in
excess of $500,000.

(w) Consolidations, Mergers and Sales of Assets. Neither Seller shall
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided that a Seller may merge or consolidate with another Person if such
Seller is the corporation surviving such merger.

 

-40-



--------------------------------------------------------------------------------

(x) Mortgage Loan Reports. The Sellers will furnish to Buyer monthly electronic
Mortgage Loan performance data, including, without limitation, delinquency
reports, pool analytic reports and static pool reports (i.e., delinquency,
foreclosure and net charge-off reports) and monthly stratification reports
summarizing the characteristics of the Mortgage Loans.

(y) Agency Approvals; Servicing. HMC shall maintain its status with Fannie Mae
and Ginnie Mae as an approved lender and Freddie Mac as an approved
seller/servicer, in each case in good standing (each such approval, an “Agency
Approval”). HMC shall service all Purchased Mortgage Loans which are subject to
an Agency Takeout Commitment in accordance with the applicable Agency guide.
Should HMC, for any reason, cease to possess all such applicable Agency
Approvals to the extent necessary, or should notification to the relevant Agency
or to HUD, FHA or VA be required, HMC shall so notify Buyer immediately in
writing. Notwithstanding the preceding sentence, HMC shall take all necessary
action to maintain all of its applicable Agency Approvals at all times during
the term of this Repurchase Agreement and each outstanding Transaction.

(z) Guarantees. Neither Seller shall create, incur, assume or suffer to exist
any Guarantees, except (i) to the extent reflected in such Seller’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
the Sellers do not exceed $2,500,000.

(aa) Takeout Payments. With respect to each Mortgage Loan subject to a Takeout
Commitment which has not been assigned to the Buyer pursuant to a Takeout
Commitment Assignment, the Sellers shall arrange that all payments under the
related Takeout Commitment shall be paid directly to the Buyer at the account
set forth in Section 9 hereof, or to an account approved by the Buyer in writing
prior to such payment. With respect to any Agency Takeout Commitment, if
applicable, (1) with respect to the wire transfer instructions as set forth in
Freddie Mac Form 987 (Wire Transfer Authorization for a Cash Warehouse Delivery)
such wire transfer instructions are identical to Buyer’s wire instructions or
the Buyer has approved such wire transfer instructions in writing in its sole
discretion, or (2) the Payee Number set forth on Fannie Mae Form 1068
(Fixed-Rate, Graduated-Payment, or Growing-Equity Mortgage Loan Schedule) or
Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as applicable, is
identical to the Payee Number that has been identified by Buyer in writing as
Buyer’s Payee Number or the Buyer has approved the related Payee Number in
writing in its sole discretion; With respect to any Takeout Commitment with an
Agency for which the Agency is swapping the related Mortgage Loans for a
mortgage backed security, the applicable Agency documents list Buyer as sole
subscriber.

(bb) Underwriting Guidelines. Without the prior written consent of Buyer, HMC
shall not materially amend or otherwise materially modify the Underwriting
Guidelines. Without limiting the foregoing, in the event that HMC makes any
amendment or modification to the Underwriting Guidelines, HMC shall promptly
deliver to Buyer a complete copy of the amended or modified Underwriting
Guidelines.

(cc) Tax Service Contracts. Upon the request of Buyer, or automatically in the
case of any Purchased Mortgage Loan subject to a Transaction hereunder for more
than 90 days (other than Construction to Permanent Mortgage Loans), Sellers
shall obtain tax service contracts with respect to each such Purchased Mortgage
Loan.

 

-41-



--------------------------------------------------------------------------------

(dd) Reserved.

(ee) Use of Proceeds. The Sellers shall not enter into Transactions hereunder
with the intent to apply any of the Purchase Price to the outstanding repurchase
price under the MLMCI Facility.

(ff) Mortgage Loans. The Sellers shall not enter into Transactions hereunder
with Mortgage Loans previously purchased under the MLMCI Facility.

SECTION 14. EVENTS OF DEFAULT

Section 14.01 Events of Default. If any of the following events (each an “Event
of Default”) occur, the Sellers and Buyer shall have the rights set forth in
Section 15, as applicable:

(a) any Seller shall default in the payment of (i) any amount payable by it
hereunder or under any other Repurchase Document, (ii) Expenses or (iii) any
other Obligations, when the same shall become due and payable, whether at the
due date thereof, or by acceleration or otherwise; or

(b) the failure of either Seller to perform, comply with or observe any term,
covenant or agreement applicable to either Seller contained in Sections
13(a)(i), (h), (j), (r), (s), (t), (u), (v), (w), (x), (y), (z), (aa), (bb),
(ee) or (ff); or

(c) any representation, warranty or certification made or deemed made herein or
in any other Repurchase Document by either Seller or any certificate furnished
to the Buyer pursuant to the provisions hereof or thereof or any information
with respect to the Mortgage Loans furnished in writing by on behalf of either
Seller shall prove to have been untrue or misleading in any material respect as
of the time made or furnished (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining the Market Value of the Purchased Mortgage Loans; unless (i) either
Seller shall have made any such representations and warranties with actual
knowledge that they were materially false or misleading at the time made; or
(ii) any such representations and warranties have been determined in good faith
by the Buyer in its sole discretion to be materially false or misleading on a
regular basis); or

(d) either Seller shall fail to observe or perform any other covenant or
agreement contained in this Repurchase Agreement (and not identified in clause
(b) of Section 14.01(b)) or any other Repurchase Document, and if such default
shall be capable of being remedied, and such failure to observe or perform shall
continue unremedied for a period of 3 Business Days; or

(e) a judgment or judgments for the payment of money in excess of $1,000,000 in
the aggregate shall be rendered against either Seller or any of its consolidated
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof, and neither Seller nor any such consolidated Subsidiary shall, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed or bonded, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or

 

-42-



--------------------------------------------------------------------------------

(f) any “event of default” or any other default which permits a demand for, or
requires, the early repayment of obligations in excess of $5,000,000 due by any
Seller under (i) any agreement (after the expiration of any applicable grace
period under any such agreement) relating to any indebtedness of any Seller, as
applicable, to which the Buyer or any of Buyer’s Affiliates is a party or
(iii) any agreement (after the expiration of any applicable grace period under
any such agreement) relating to any Indebtedness of any Seller, as applicable;
or

(g) an Event of Insolvency shall have occurred with respect to either Seller; or

(h) for any reason, this Repurchase Agreement at any time shall not be in full
force and effect in all material respects or shall not be enforceable in all
material respects in accordance with its terms, or any Lien granted pursuant
thereto shall fail to be perfected and of first priority, or any Person (other
than Buyer) shall contest the validity, enforceability, perfection or priority
of any Lien granted pursuant thereto, or any party thereto (other than Buyer)
shall seek to disaffirm, terminate, limit or reduce its obligations hereunder;
or

(i) either Seller shall grant, or suffer to exist, any Lien on any Repurchase
Asset (except any Lien in favor of the Buyer); or (A) the Repurchase Assets
shall not have been sold to the Buyer, or (B) the Liens contemplated hereby
shall cease or fail to be first priority perfected Liens on any Repurchase
Assets in favor of the Buyer or shall be Liens in favor of any Person other than
the Buyer; or

(j) a Material Adverse Effect shall have occurred with regard to either Seller.

(k) The failure of HB Corp. to at any time continue to be (i) qualified as a
real estate investment trust as defined in Section 856 of the Code and
(ii) entitled to a dividend paid deduction under Section 857 of the Code
regarding dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120 – REIT filed with the United States Internal
Revenue Service for such year, or the entering into by HB Corp. of any material
“prohibited transactions” as defined in Sections 857(b) and 856(c) of the Code.

(l) The failure of HB Corp. to satisfy any of the following asset or income
tests:

(A) At the close of each taxable year, at least 75 percent of HB Corp.’s gross
income consists of (i) “rents from real property” within the meaning of
Section 856(c)(3)(A) of the Code, (ii) interest on obligations secured by
mortgages on real property or on interests in real property, within the meaning
of Section 856(c)(3)(B) of the Code, (iii) gain from the sale or other
disposition of real property (including interests in real property and interests
in mortgages on real property) which is not property described in
Section 1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of
the Code, (iv) dividends or other distributions on, and gain (other than gain
from “prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii)
of the Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.

 

-43-



--------------------------------------------------------------------------------

(B) At the close of each taxable year, at least 95 percent of HB Corp.’s gross
income consists of (i) the items of income described in paragraph 1 hereof
(other than those described in Section 856(c)(3)(I) of the Code), (ii) gain
realized from the sale or other disposition of stock or securities which are not
property described in Section 1221(a)(1) of the Code, (iii) interest,
(iv) dividends, and (v) income derived from payments to HB Corp. on interest
rate swap or cap agreements, options, futures contracts, forward rate agreements
and other similar financial instruments entered into to reduce the interest rate
risks with respect to any indebtedness incurred or to be incurred to acquire or
carry real estate assets, or gain from the sale or other disposition of such an
investment as described in section 856(c)(5)(G), in each case within the meaning
of Section 856(c)(2) of the Code.

(C) At the close of each quarter of HB Corp.’s taxable years, at least 75
percent of the value of HB Corp.’s total assets (as determined in accordance
with Treasury Regulations Section 1.856-2(d)) has consisted of and will consist
of real estate assets within the meaning of Sections 856(c)(4) and 856(c)(5)(B)
of the Code, cash and cash items (including receivables which arise in the
ordinary course of HB Corp.’s operations, but not including receivables
purchased from another person), and Government Securities; unless (1) the test
described in this paragraph (c) has been satisfied as of the end of the
immediately preceding quarter of HB Corp.’s taxable year, (2) such test is not
satisfied as the result of the acquisition of a security or property during the
current quarter of HB Corp.’s taxable year, (3) HB Corp. delivers within 10 days
of the end of the current quarter of HB Corp.’s taxable year to Buyer notice
that such test is not satisfied, (4) such test is satisfied within the 30 day
period as provided under section 856(c)(4), and (5) an officer of HB Corp.
certifies as to such satisfaction within such 30 day period, and provides
documentation, reasonably satisfactory to Buyer evidencing such satisfaction.

(D) At the close of each quarter of each of HB Corp.’s taxable years, (i) not
more than 25 percent of HB Corp.’s total asset value will be represented by
securities (other than those described in paragraph 3), (ii) not more than 20
percent of HB Corp.’s total asset value will be represented by securities of one
or more taxable HB Corp. subsidiaries, and (iii) (A) not more than 5 percent of
the value of HB Corp.’s total assets will be represented by securities of any
one issuer (other than Government Securities and securities of taxable REIT
subsidiaries), and (b) HB Corp. will not hold securities possessing more than 10
percent of the total voting power or value of the outstanding securities of any
one issuer (other than Government Securities, securities of taxable REIT
subsidiaries, and securities of a qualified REIT subsidiary within the meaning
of Section 856(i) of the Code); unless (1) the tests described in this paragraph
(d) have been satisfied as of the end of the immediately preceding quarter of HB
Corp.’s taxable year, (2) any of the tests described in this paragraph (d) is
not satisfied as the result of the

 

-44-



--------------------------------------------------------------------------------

acquisition of a security or property during the current quarter of HB Corp.’s
taxable year, (3) HB Corp. delivers within 10 days of the end of the current
quarter of HB Corp.’s taxable year to Buyer notice that such test is not
satisfied, (4) such test is satisfied within the 30 day period as provided under
section 856(c)(4), and (5) an officer of HB Corp. certifies as to such
satisfaction within such 30 day period, and provides documentation, reasonably
satisfactory to Buyer evidencing such satisfaction.”

(m) Seller’s audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller as a “going concern” or a reference of similar
import.

Section 14.02 Termination Event. (a) If the following event (a “Termination
Event”) occurs, the Buyer shall have the rights set forth in Section 14.02(b):

(i) the senior debt obligations or short-term debt obligations of Merrill
Lynch & Co., Inc. shall be rated below the four highest generic grades (without
regard to any pluses and minuses reflecting gradations within such generic
grades) by any nationally recognized statistical rating organization.

(ii) A Change in Control of either Seller, HBMC Holdings, LLC or Abetterwayhome
Corp. shall have occurred.

(b) Upon the occurrence of a Termination Event, the Buyer shall have the right,
in its sole discretion, to immediately terminate the Buyer’s obligation to enter
into any additional Transactions. The Sellers shall repurchase any Mortgage
Loans subject to a Transaction hereunder within 60 days following receipt of a
request therefor from Buyer following the occurrence of a Termination Event.

SECTION 15. REMEDIES

(a) If an Event of Default occurs and is continuing with respect to either
Seller, the following rights and remedies are available to the Buyer; provided,
that an Event of Default shall be deemed to be continuing unless expressly
waived by the Buyer in writing.

(i) At the option of the Buyer, exercised by written notice to the Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Event of Insolvency of either
Seller), the Repurchase Date for each Transaction hereunder, if it has not
already occurred, shall be deemed immediately to occur. The Buyer shall (except
upon the occurrence of an Event of Insolvency of either Seller) give notice to
the Sellers of the exercise of such option as promptly as practicable.

(ii) If the Buyer exercises or is deemed to have exercised the option referred
to in subsection (a)(i) of this Section,

(A) the Sellers’ obligations in such Transactions to repurchase all Purchased
Mortgage Loans, at the Repurchase Price therefor on the Repurchase

 

-45-



--------------------------------------------------------------------------------

Date determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable and (2) all Income paid after such
exercise or deemed exercise shall be retained by the Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by the Sellers
hereunder;

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) the Post-Default Rate in effect following an Event of Default
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (i) any amounts actually in the possession of Buyer pursuant to
clause (C) of this subsection, and (ii) any proceeds from the sale of Purchased
Mortgage Loans applied to the Repurchase Price pursuant to subsection (a)(iv) of
this Section; and

(C) all Income actually received by the Buyer pursuant to Section 5 (excluding
any Late Payment Fees paid pursuant to Section 5(a)) shall be applied to the
aggregate unpaid Repurchase Price owed by the Sellers.

(iii) Upon the occurrence, and during the continuance, of one or more Events of
Default, the Buyer shall have the right to obtain physical possession of all
files of the Sellers relating to the Purchased Mortgage Loans and the Repurchase
Assets and all documents relating to the Purchased Mortgage Loans which are then
or may thereafter come in to the possession of the Sellers or any third party
acting for the Sellers and the Sellers shall deliver to the Buyer such
assignments as the Buyer shall request. The Buyer shall be entitled to specific
performance of all agreements of the Sellers contained in the Repurchase
Documents.

(iv) At any time on the Business Day following notice to the Sellers (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event the Sellers has not repurchased all Purchased Mortgage Loans, the Buyer
may (A) immediately sell, without demand or further notice of any kind, at a
public or private sale and at such price or prices as the Buyer may deem
satisfactory any or all Purchased Mortgage Loans and the Repurchase Assets
subject to a such Transactions hereunder and apply the proceeds thereof to the
aggregate unpaid Repurchase Prices and any other amounts owing by the Sellers
hereunder or (B) in its sole discretion elect, in lieu of selling all or a
portion of such Purchased Mortgage Loans, to give the Sellers credit for such
Purchased Mortgage Loans and the Repurchase Assets in an amount equal to the
Asset Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by the Sellers hereunder. The
proceeds of any disposition of Purchased Mortgage Loans and the Repurchase
Assets shall be applied first to the costs and expenses incurred by the Buyer in
connection with a Seller’s default; second to costs of cover and/or related
hedging transactions; third to the Repurchase Price; and fourth to any other
outstanding obligation of the Sellers to the Buyer or the Buyer’s Affiliates.

 

-46-



--------------------------------------------------------------------------------

(v) The Sellers shall be liable to Buyer for (i) the amount of all reasonable
legal or other expenses (including, without limitation, all costs and expenses
of Buyer in connection with the enforcement of this Repurchase Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

(vi) The Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

(b) Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and at any time during
the continuance of an Event of Default without notice to the Sellers. All rights
and remedies arising under this Repurchase Agreement as amended from time to
time hereunder are cumulative and not exclusive of any other rights or remedies
which Buyer may have.

(c) Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and each Seller hereby expressly waives any defenses such
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Each Seller also waives any defense (other than a defense of payment or
performance) such Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. Each Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

(d) To the extent permitted by applicable law, each Seller shall be liable to
the Buyer for interest on any amounts owing by such Seller hereunder, from the
date such Seller becomes liable for such amounts hereunder until such amounts
are (i) paid in full by such Seller or (ii) satisfied in full by the exercise of
the Buyer’s rights hereunder. Interest on any sum payable by the Sellers to the
Buyer under this paragraph 14(d) shall be at a rate equal to the Pricing Rate in
effect following an Event of Default.

SECTION 16. INDEMNIFICATION AND EXPENSES; RECOURSE

(a) The Sellers agree to hold the Buyer, and its Affiliates and their officers,
directors, employees, agents and advisors (each an “Indemnified Party”) harmless
from and indemnify any Indemnified Party against all liabilities, losses,
damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against such

 

-47-



--------------------------------------------------------------------------------

Indemnified Party (collectively, “Costs”), relating to or arising out of this
Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Repurchase Agreement, any
other Repurchase Document or any transaction contemplated hereby or thereby,
that, in each case, results from anything other than the Indemnified Party’s
gross negligence or willful misconduct. Without limiting the generality of the
foregoing, the Sellers agree to hold any Indemnified Party harmless from and
indemnify such Indemnified Party against all Costs with respect to all Mortgage
Loans relating to or arising out of any taxes incurred or assessed in connection
with the ownership of the Mortgage Loans, that, in each case, results from
anything other than the Indemnified Party’s gross negligence or willful
misconduct. In any suit, proceeding or action brought by an Indemnified Party in
connection with any Mortgage Loan for any sum owing thereunder, or to enforce
any provisions of any Mortgage Loan, the Sellers will save, indemnify and hold
such Indemnified Party harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Sellers of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Sellers. The
Sellers also agree to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all the Indemnified Party’s reasonable (under the
circumstances) costs and expenses incurred in connection with the enforcement or
the preservation of the Buyer’s rights under this Repurchase Agreement, any
other Repurchase Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel.

(b) The Sellers agree to pay as and when billed by the Buyer all of the
reasonable out-of-pocket costs and expenses incurred by the Buyer in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Repurchase Agreement, any other Repurchase
Document or any other documents prepared in connection herewith or therewith.
The Sellers agree to pay as and when billed by the Buyer all of the reasonable
out-of-pocket costs and expenses incurred in connection with the consummation
and administration of the transactions contemplated hereby and thereby including
without limitation filing fees and all the reasonable fees, disbursements and
expenses of counsel to the Buyer which amount shall be deducted from the
Purchase Price paid for the first Transaction hereunder. Subject to the
limitations set forth in Section 27 hereof, the Sellers agree to pay the Buyer
all the reasonable out of pocket due diligence, inspection, testing and review
costs and expenses incurred by the Buyer with respect to Mortgage Loans
submitted by the Sellers for purchase under this Repurchase Agreement,
including, but not limited to, those out of pocket costs and expenses incurred
by the Buyer pursuant to Sections 16(b) and 27 hereof.

(c) The obligations of the Sellers from time to time to pay the Repurchase Price
and all other amounts due under this Repurchase Agreement shall be full recourse
obligations of the Sellers.

SECTION 17. SERVICING

(a) Each Seller shall service the Mortgage Loans consistent with the degree of
skill and care customarily required with respect to similar Mortgage Loans owned
or managed by

 

-48-



--------------------------------------------------------------------------------

it and in accordance with all applicable industry standards. Each Seller shall
(i) comply with all applicable Federal, State and local laws and regulations,
(ii) maintain all state and federal licenses necessary for it to perform its
servicing responsibilities hereunder and (iii) not impair the rights of Buyer in
any Mortgage Loans or any payment thereunder. Buyer may terminate the servicing
of any Mortgage Loan with such Seller in accordance with Section 17(e) hereof.

(b) Each Seller shall hold or cause to be held all escrow funds collected by the
Sellers with respect to any Purchased Mortgage Loans in trust accounts and shall
apply the same for the purposes for which such funds were collected.

(c) The appropriate Seller shall deposit all collections received by the Sellers
on account of the Purchased Mortgage Loans in the Collection Account no later
than two Business Days following receipt.

(d) Upon the occurrence and during the continuance of a Default or Event of
Default hereunder, Buyer shall have the right to immediately terminate such
Sellers’ right to service the Purchased Mortgage Loans without payment of any
penalty or termination fee. The Sellers shall cooperate in transferring the
servicing of the Purchased Mortgage Loans to a successor servicer appointed by
Buyer in its sole discretion.

(e) If either Seller should discover that, for any reason whatsoever, any entity
responsible to a Seller by contract for managing or servicing any such Purchased
Mortgage Loan has failed to perform fully such Seller’s obligations under the
Repurchase Documents or any of the obligations of such entities with respect to
the Purchased Mortgage Loans, such Seller shall promptly notify Buyer.

SECTION 18. SINGLE AGREEMENT

Buyer and the Sellers acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of Buyer and the Sellers agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.

SECTION 19. SET-OFF

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Sellers, any such notice
being expressly

 

-49-



--------------------------------------------------------------------------------

waived by the Sellers to the extent permitted by applicable law, upon any amount
becoming due and payable by the Sellers hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Buyer or any
Affiliate thereof to or for the credit or the account of either Seller or any
Affiliate thereof. The Buyer agrees promptly to notify the Sellers after any
such set-off and application made by the Buyer; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

SECTION 20. NOTICES AND OTHER COMMUNICATIONS

(a) Except as otherwise expressly permitted by this Repurchase Agreement, all
notices, requests and other communications provided for herein (including
without limitation any modifications of, or waivers, requests or consents under,
this Repurchase Agreement) shall be given or made in writing (including without
limitation by telecopy) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. Except as otherwise provided in this
Repurchase Agreement and except for notices given under Section 3 (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telecopy or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

(b) Each Seller agrees that Buyer may share information with its Affiliates with
regard to (i) Sellers and (ii) any Mortgage Loan (whether or not purchased by
Buyer) which either Seller presents to Buyer for purchase.

SECTION 21. ENTIRE AGREEMENT; SEVERABILITY

This Repurchase Agreement, together with the Repurchase Documents, constitute
the entire understanding between Buyer and the Sellers with respect to the
subject matter they cover and shall supersede any existing agreements between
the parties containing general terms and conditions for repurchase transactions
involving Purchased Mortgage Loans. By acceptance of this Repurchase Agreement,
Buyer and each of the Sellers acknowledge that they have not made, and are not
relying upon, any statements, representations, promises or undertakings not
contained in this Repurchase Agreement. Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

SECTION 22. NON-ASSIGNABILITY

The rights and obligations of the parties under this Repurchase Agreement and
under any Transaction shall not be assigned by either Seller without the prior
written consent of Buyer. Subject to the foregoing, this Repurchase Agreement
and any Transactions shall be

 

-50-



--------------------------------------------------------------------------------

binding upon and shall inure to the benefit of the parties and their respective
successors and assigns. Nothing in this Repurchase Agreement express or implied,
shall give to any Person, other than the parties to this Repurchase Agreement
and their successors hereunder, any benefit of any legal or equitable right,
power, remedy or claim under this Repurchase Agreement. Buyer may from time to
time assign all or a portion of its rights and obligations under this Repurchase
Agreement and the Repurchase Documents; provided, however that Buyer shall
maintain, for review by the Sellers upon written request, a register of
assignees and a copy of an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned; and provided, further, that there shall
not be more than five (5) “Buyers” hereunder at any one time. Upon such
assignment, (a) such assignee shall be a party hereto and to each Repurchase
Document to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it be released from its obligations
hereunder and under the Repurchase Documents. Unless otherwise stated in the
Assignment and Acceptance, the Sellers shall continue to take directions solely
from Buyer unless otherwise notified by Buyer in writing. Buyer may distribute
to any prospective assignee any document or other information delivered to Buyer
by a Seller.

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Repurchase Agreement; provided,
however, that (i) the Buyer’s obligations under this Repurchase Agreement shall
remain unchanged, (ii) the Buyer shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Sellers
shall continue to deal solely and directly with the Buyer in connection with the
Buyer’s rights and obligations under this Repurchase Agreement and the other
Repurchase Documents. Notwithstanding the terms of Section 8, each participant
of the Buyer shall be entitled to the additional compensation and other rights
and protections afforded the Buyer under Section 8 to the same extent as the
Buyer would have been entitled to receive them with respect to the participation
sold to such participant.

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 22, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Sellers or any of their Subsidiaries or to any
aspect of the transactions that has been furnished to the buyer by or on behalf
of the Sellers or any of its Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this agreement.

The Buyer may at any time create a security interest in all or any portion of
its rights under this agreement in favor of any Federal Reserve Bank in
accordance with regulation a of the Board of Governors of the Federal Reserve
System and any operating circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning buyer from its obligations hereunder.

In the event the Buyer assigns all or a portion of its rights and obligations
under this agreement, the parties hereto agree to negotiate in good faith an
amendment to this agreement to add agency provisions similar to those included
in repurchase agreements for similar syndicated repurchase facilities.

 

-51-



--------------------------------------------------------------------------------

SECTION 23. TERMINABILITY

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived
any Default or Event of Default that may arise because any such representation
or warranty shall have proved to be false or misleading, notwithstanding that
the Buyer may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time the Transaction
was made. Notwithstanding any such termination or the occurrence of an Event of
Default, all of the representations and warranties and covenants hereunder shall
continue and survive. The obligations of the Sellers under Section 16 hereof
shall survive the termination of this Repurchase Agreement.

SECTION 24. GOVERNING LAW

THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

SECTION 25. SUBMISSION TO JURISDICTION; WAIVERS

BUYER AND EACH SELLER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

 

-52-



--------------------------------------------------------------------------------

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(v) THE BUYER AND EACH SELLER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 26. NO WAIVERS, ETC.

No failure on the part of the Buyer to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege under any
Repurchase Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Repurchase Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by the Buyer in writing.

SECTION 27. DUE DILIGENCE

The Sellers acknowledge that Buyer has the right to perform continuing Due
Diligence Reviews with respect to the Mortgage Loans and the Sellers, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and the Sellers agree that upon
reasonable (but no less than three (3) Business Day’s) prior notice unless an
Event of Default shall have occurred or Buyer has a good faith belief that an
Event of Default shall occur, in which case no notice is required, to the
Sellers, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Mortgage Files and any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession or under the
control of the Sellers and/or the Custodian. The Sellers also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Mortgage Files and the Mortgage
Loans. Without limiting the generality of the foregoing, the Sellers acknowledge
that Buyer may purchase Mortgage Loans from the Sellers based solely upon the
information provided by the Sellers to Buyer in the Mortgage Loan Schedule and
the representations, warranties and covenants contained herein, and that Buyer,
at its option, has the right at any time to conduct a partial or complete Due
Diligence Review on some or all of the Mortgage Loans purchased in a
Transaction, including, without limitation, ordering broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage Loan.
Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting. The Sellers agree to
cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer

 

-53-



--------------------------------------------------------------------------------

and any third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession, or under the control, of the Sellers. The Sellers further agree that
the Sellers shall pay all out-of-pocket costs and expenses incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 27 (“Due Diligence
Costs”); provided, that such Due Diligence Costs shall not exceed the Due
Diligence Cap unless a Default or Event of Default shall have occurred, in which
event Buyer shall have the right to perform due diligence, at the sole expense
of Sellers.

SECTION 28. BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a) Each Seller hereby irrevocably constitutes and appoints the Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Seller and in the name of such Seller or in its own name, from
time to time in the Buyer’s discretion, for the purpose of carrying out the
terms of this Repurchase Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Repurchase Agreement,
and, without limiting the generality of the foregoing, such Seller hereby gives
the Buyer the power and right, on behalf of such Seller, without assent by, but
with notice to, such Seller, if an Event of Default shall have occurred and be
continuing, to do the following:

(i) in the name of such Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;

(iii) (A) to direct any party liable for any payment under any Repurchase Assets
to make payment of any and all moneys due or to become due thereunder directly
to the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Repurchase
Assets; (C) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Repurchase Assets; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Repurchase Assets or any
proceeds thereof and to enforce any other right in respect of any Repurchase
Assets; (E) to defend any suit, action or proceeding brought against such Seller
with respect to any Repurchase Assets; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Buyer may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any Repurchase Assets as fully and
completely as though the Buyer were the absolute owner thereof for all purposes,
and to do, at the Buyer’s option and such Seller’s expense, at any

 

-54-



--------------------------------------------------------------------------------

time, and from time to time, all acts and things which the Buyer deems necessary
to protect, preserve or realize upon the Repurchase Assets and the Buyer’s Liens
thereon and to effect the intent of this Repurchase Agreement, all as fully and
effectively as such Seller might do.

(b) Each Seller hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.

(c) Each Seller also authorizes the Buyer, if an Event of Default shall have
occurred, from time to time, to execute, in connection with any sale provided
for in Section 15 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Repurchase Assets.

(d) The powers conferred on the Buyer hereunder are solely to protect the
Buyer’s interests in the Repurchase Assets and shall not impose any duty upon it
to exercise any such powers. The Buyer shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, employees or agents shall be
responsible to the Sellers for any act or failure to act hereunder, except for
its or their own gross negligence or willful misconduct.

SECTION 29. MISCELLANEOUS

(a) Counterparts. This Repurchase Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Repurchase Agreement
by signing any such counterpart.

(b) Captions. The captions and headings appearing herein are for included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Repurchase Agreement.

(c) Acknowledgment. Each Seller hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Repurchase Agreement and the other Repurchase Documents;

(ii) the Buyer has no fiduciary relationship to such Seller; and

(iii) no joint venture exists between the Buyer and such Seller.

(d) Repurchase Documents Mutually Drafted. The Sellers and the Buyer agree that
this Repurchase Agreement and each other Repurchase Document prepared in
connection with the Transactions set forth herein have been mutually drafted and
negotiated by each party, and consequently such documents shall not be construed
against either party as the drafter thereof.

 

-55-



--------------------------------------------------------------------------------

SECTION 30. CONFIDENTIALITY

The Buyer and each Seller hereby acknowledge and agree that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Repurchase Documents or the Transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (i) it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable federal or state
laws, (ii) any of the Confidential Terms are in the public domain other than due
to a breach of this covenant, or (iii) in the event of an Event of Default the
Buyer determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Mortgage Loans or
otherwise to enforce or exercise the Buyer’s rights hereunder. The provisions
set forth in this Section 30 shall survive the termination of this Repurchase
Agreement. Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Repurchase Document, the parties hereto may disclose to
any and all Persons, without limitation of any kind, the U.S. federal, state and
local tax treatment of the Transactions, any fact that may be relevant to
understanding the U.S. federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state and local tax treatment and that
may be relevant to understanding such tax treatment; provided that Sellers may
not disclose the name of or identifying information with respect to Buyer or
agent or any pricing terms (including, without limitation, the Pricing Rate,
Purchase Price Percentage and Purchase Price) or other nonpublic business or
financial information (including any sublimits and financial covenants) that is
unrelated to the U.S. federal, state and local tax treatment of the Transactions
to the taxpayer and is not relevant to understanding the U.S. federal, state and
local tax treatment of the Transactions, without the prior written consent of
Buyer.

SECTION 31. INTENT

(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

(b) It is understood that either party’s right to liquidate Mortgage Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

-56-



--------------------------------------------------------------------------------

(d) It is understood that this Repurchase Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e) This Repurchase Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 555 and Section 559 under
the Bankruptcy Code.

SECTION 32. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

SECTION 33. CONFLICTS

In the event of any conflict between the terms of this Repurchase Agreement, any
other Repurchase Document, the documents shall control in the following order of
priority: first, the terms of this Repurchase Agreement shall prevail, and then
the terms of the Repurchase Documents shall prevail.

SECTION 34. JOINT AND SEVERAL OBLIGATIONS

Each of HMC and HB Corp. (the “Joint Sellers”) shall be jointly and severally
liable for the full, complete and punctual performance and satisfaction of all
obligations of either Joint Seller under this Repurchase Agreement. Accordingly,
each Joint Seller waives any and all notice of creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by Buyer
upon such Joint Seller’s joint and several liability. Each Joint Seller waives

 

-57-



--------------------------------------------------------------------------------

diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon such Joint Seller with respect to the Obligations. When
pursuing its rights and remedies hereunder against either Joint Seller, Buyer
may, but shall be under no obligation, to pursue such rights and remedies
hereunder against either Joint Seller or any other Person or against any
collateral security for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from such Joint Seller or any such other Person to realize
upon any such collateral security or to exercise any such right of offset, or
any release of such Joint Seller or any such other Person or any such collateral
security, or right of offset, shall not relieve such Joint Seller of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Buyer against such
Joint Seller.

SECTION 35. ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES.

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

SECTION 36. GENERAL INTERPRETIVE PRINCIPLES.

For purposes of this Repurchase Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

(a) the terms defined in this Repurchase Agreement have the meanings assigned to
them in this Repurchase Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Repurchase Agreement;

(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Repurchase Agreement as a whole and not to any particular
provision;

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration;

(g) all times specified herein or in any other Repurchase Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

 

-58-



--------------------------------------------------------------------------------

(h) all references herein or in any Repurchase Document to “good faith” means
good faith as defined in Section 1-201(19) of the UCC as in effect in the State
of New York.

SECTION 37. AUTHORIZATIONS

Any of the persons whose signatures and titles appear on Exhibit IV are
authorized, acting singly, to act for a Seller or Buyer, as the case may be,
under this Repurchase Agreement.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

-59-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Repurchase Agreement as
of the date set forth above.

 

BUYER:

MERRILL LYNCH BANK USA By:  

/s/ James B. Cason

Title:   Vice President Address for Notices:   650 3rd Avenue South   Suite 1500
  Minneapolis, MN 55402   Attention: Teresa Rae Farley   Telecopier No.: (612)
336-7401   Telephone No.: (612) 336-7414 With a copy to:   4 World Financial
Center   10th Floor   New York, New York 10080   Attention: James B. Cason  
Telecopier No.: (212) 738-2700   Telephone No.: (212) 449-1219



--------------------------------------------------------------------------------

SELLER: HOMEBANC MORTGAGE CORPORATION By:  

/s/ James L. Krakau

Title:   Senior Vice President and Treasurer Address for Notices:   2002 Summit
Blvd, Suite 100   Atlanta, Georgia 30319   Attention: Treasurer   Telecopier
No.: 404-705-7915   Telephone No: 404-459-7720 SELLER: HOMEBANC CORP. By:  

/s/ James L. Krakau

Title:   Senior Vice President and Treasurer Address for Notices:   2002 Summit
Blvd, Suite 100   Atlanta, Georgia 30319   Attention: Treasurer   Telecopier
No.: 404-705-7915   Telephone No: 404-459-7720



--------------------------------------------------------------------------------

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

The Sellers represent and warrant to the Buyer, with respect to each Mortgage
Loan, that as of the Purchase Date for the purchase of any Purchased Mortgage
Loans by the Buyer from the Sellers and as of the date of this Repurchase
Agreement and any Transaction hereunder and at all times while the Repurchase
Documents and any Transaction hereunder is in full force and effect. For
purposes of this Schedule 1 and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Mortgage Loan if and when the Sellers have taken or
caused to be taken action such that the event, circumstance or condition that
gave rise to such breach no longer adversely affects such Mortgage Loan. With
respect to those representations and warranties which are made to the best of
the Sellers’ knowledge, if it is discovered by either Seller or the Buyer that
the substance of such representation and warranty is inaccurate, notwithstanding
the Sellers’ lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty.

(a) Mortgage Loans as Described. The information set forth in the related
Mortgage Loan Schedule is complete, true and correct;

(b) Payments Current. All payments required to be made up to the close of
business on the closing date for such Mortgage Loan under the terms of the
Mortgage Note have been made and credited. No payment required under the
Mortgage Loan is delinquent nor has any payment under the Mortgage Loan been
delinquent at any time since the origination of the Mortgage Loan. The first
Monthly Payment shall be made, or shall have been made, with respect to the
Mortgage Loan on its Due Date or within the grace period, all in accordance with
the terms of the related Mortgage Note;

(c) No Outstanding Charges. There are no delinquent taxes, ground rents, water
charges, sewer rents, governmental assessments, municipal charges, insurance
premiums, leasehold payments, including assessments payable in future
installments or other outstanding charges affecting the related Mortgaged
Property. The Sellers have not advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is later, to
the day which precedes by one month the Due Date of the first installment of
principal and interest;

(d) Original Terms Unmodified. The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments, recorded in the applicable public recording office if
necessary to maintain the lien priority of the Mortgage, and which have been
delivered to the Custodian; the substance of any such waiver, alteration or
modification has been approved by the insurer under the PMI Policy, if any, and
the title insurer, to the extent required by the related policy, and is
reflected on the related Mortgage Loan Schedule. No instrument of waiver,
alteration or modification has been

 

Sch. 1-1



--------------------------------------------------------------------------------

executed, and no Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement approved by the insurer under the PMI
Policy, if any, the title insurer, to the extent required by the policy, and
which assumption agreement has been delivered to the Custodian and the terms of
which are reflected in the related Mortgage Loan Schedule;

(e) No Defenses. The Mortgage Note and the Mortgage are not subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor was a debtor of any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;

(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the related Seller as of the date of origination consistent
with the Underwriting Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the least of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Mortgage Loan, or (iii) the amount necessary to avoid
the operation of any co-insurance provisions with respect to the Mortgaged
Property, and consistent with the amount that would have been required as of the
date of origination in accordance with the Underwriting Guidelines. If any
portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
available, a flood insurance policy meeting the current guidelines of the
Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming either Seller, its successors and assigns (including, without
limitation, subsequent owners of the Mortgage Loan), as mortgagee, and may not
be reduced, terminated or canceled without 30 days’ prior written notice to the
mortgagee. No such notice has been received by either Seller. All premiums on
such insurance policy have been paid. The related Mortgage obligates the
Mortgagor to maintain all such insurance and, at such Mortgagor’s failure to do
so, authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost
and expense and to seek reimbursement therefor from such Mortgagor. Where
required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium, or
any hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect. Neither Seller has engaged in, and
has no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without limitation, no unlawful fee, commission, kickback or other

 

Sch. 1-2



--------------------------------------------------------------------------------

unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by either Seller;

(g) Compliance with Applicable Law. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Sellers shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of Buyer, and shall deliver to Buyer, upon demand, evidence of
compliance with all such requirements;

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, cancelled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such satisfaction,
cancellation, subordination, rescission or release. The Sellers have not waived
the performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor have the
Sellers waived any default resulting from any action or inaction by the
Mortgagor;

(i) Valid First or Second Lien. The Mortgage is a valid, subsisting, enforceable
and perfected (a) with respect to each first lien Mortgage Loan, first priority
lien and first priority security interest, or (b) with respect to each Second
Lien Mortgage Loan, second priority lien and second priority security interest,
in each case, on the real property included in the Mortgaged Property, including
all buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:

(i) the lien of current real property taxes and assessments not yet due and
payable;

(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

 

Sch. 1-3



--------------------------------------------------------------------------------

(iv) with respect to each Mortgage Loan which is a Second Lien Mortgage Loan, a
first lien on the Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (a) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (b) with respect to
each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the property described therein and Seller
has full right to pledge and assign the same to Buyer. Except with respect to
Second Lien Mortgage Loans and HELOCs that are (a) originated simultaneously
with the corresponding first lien Mortgage Loan or (b) resubordinated to the
first lien at the time of origination of the first lien, the Mortgaged Property
was not, as of the date of origination or resubordiantion of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secure debt or other security
instrument creating a lien subordinate to the lien of the Mortgage;

(j) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. The applicable
Seller has reviewed all of the documents constituting the Mortgage File and has
made such inquiries as it deems necessary to make and confirm the accuracy of
the representations set forth herein. To the best of each Seller’s knowledge,
except as disclosed to Buyer in writing, all tax identifications and property
descriptions are legally sufficient; and tax segregation, where required, has
been completed;

(k) Full Disbursement of Proceeds. Except with respect to Construction to
Permanent Mortgage Loans, the proceeds of the Mortgage Loan have been fully
disbursed to or for the account of the Mortgagor and there is no obligation for
the Mortgagee to advance additional funds thereunder and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage have been paid, and the Mortgagor is not entitled to
any refund of any amounts paid or due to the Mortgagee pursuant to the Mortgage
Note or Mortgage;

(l) Ownership. The related Seller has full right to sell the Mortgage Loan to
Buyer free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and has full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell each Mortgage Loan pursuant to this Repurchase Agreement and following
the sale of each Mortgage Loan, Buyer will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest except any such security interest created pursuant to the
terms of this Repurchase Agreement;

 

Sch. 1-4



--------------------------------------------------------------------------------

(m) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state;

(n) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring the related Seller, its successors and assigns, as to the first
priority lien or second priority lien of the Mortgage, as applicable in the
original principal amount of the Mortgage Loan (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
the paragraph entitled “Valid First or Second Lien” of this Schedule 1, and in
the case of adjustable rate Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading. The related Seller, its successors and assigns,
are the sole insureds of such lender’s title insurance policy, and such lender’s
title insurance policy is valid and remains in full force and effect and will be
in force and effect upon the consummation of the transactions contemplated by
this Repurchase Agreement. No claims have been made under such lender’s title
insurance policy, and no prior holder or servicer of the related Mortgage,
including the related Seller, has done, by act or omission, anything which would
impair the coverage of such lender’s title insurance policy, including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by either Seller;

(o) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration, and
neither Sellers nor their respective successors have waived any default, breach,
violation or event of acceleration;

 

Sch. 1-5



--------------------------------------------------------------------------------

(p) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under law could give rise to such lien) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;

(q) Location of Improvements; No Encroachments. Unless otherwise affirmatively
insured by a lender’s title insurance policy, all improvements which were
considered in determining the Appraised Value of the related Mortgaged Property
lay wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgage
Property is in violation of any applicable zoning law or regulation;

(r) Origination. The Mortgage Loan was originated by or in conjunction with a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to
s 203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or similar
banking institution which is supervised and examined by a federal or state
authority. The Mortgage Interest Rate is adjusted, with respect to adjustable
rate Mortgage Loans, on each Interest Rate Adjustment Date to equal the Index
plus the Gross Margin (rounded up or down to the nearest .125%), subject to the
Mortgage Interest Rate Cap. The Mortgage Note is payable on the first day of
each month in equal monthly installments of interest, which installments of
interest, with respect to adjustable rate Mortgage Loans, are subject to change
due to the adjustments to the Mortgage Interest Rate on each Interest Rate
Adjustment Date, with interest calculated and payable in arrears, sufficient to
amortize the Mortgage Loan fully by the stated maturity date, over an original
term of not more than 30 years from the date of the Mortgage Note and, in the
case of interest only loans, have no principal amortization for a period of more
than 10 years and then fully amortize over a term which ends not more than 30
years from the date of the Mortgage Note. The Due Date of the first payment
under the Mortgage Note is no more than 60 days from the date of the Mortgage
Note;

(s) Payment Provisions. Interest payments on the Mortgage Loan commenced no more
than sixty days after the proceeds of the Mortgage Loan were disbursed. The
Mortgage Loan bears interest at the Mortgage Interest Rate. The Mortgage Note
does not permit negative amortization. No Mortgage Loan is a convertible
Mortgage Loan;

(t) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac or Fannie Mae;

 

Sch. 1-6



--------------------------------------------------------------------------------

(u) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the Sellers with respect to each
Mortgage Note and Mortgage have been in all respects legal, proper, prudent and
customary in the mortgage origination and servicing industry. The Mortgage Loan
has been serviced by the Sellers and any predecessor servicer in accordance with
the terms of the Mortgage Note. With respect to escrow deposits and Escrow
Payments, if any, all such payments are in the possession of, or under the
control of, the Sellers and there exist no deficiencies in connection therewith
for which customary arrangements for repayment thereof have not been made. No
escrow deposits or Escrow Payments or other charges or payments due the Sellers
have been capitalized under any Mortgage or the related Mortgage Note and no
such escrow deposits or Escrow Payments are being held by the related Seller for
any work on a Mortgaged Property which has not been completed. All Mortgage
Interest Rate adjustments have been made in strict compliance with state and
federal law and the terms of the related Mortgage Note. Any interest required to
be paid pursuant to state and local law has been properly paid and credited;

(v) Mortgaged Property Undamaged. The Mortgaged Property is free of damage by
fire, earthquake or earth movement, windstorm, flood, tornado or other casualty
and waste, and there is no proceeding pending for the total or partial
condemnation thereof;

(w) Customary Provisions. The Mortgage and related Mortgage Note contain
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby, including, (a) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale, and
(b) otherwise by judicial foreclosure. The Mortgaged Property has not been
subject to any bankruptcy proceeding or foreclosure proceeding and the Mortgagor
has not filed for protection under applicable bankruptcy laws. There is no
homestead or other exemption available to the Mortgagor which would interfere
with the right to sell the Mortgaged Property at a trustee’s sale or the right
to foreclose the Mortgage. The Mortgagor has not notified either Seller and
neither Seller has knowledge of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act of 2003;

(x) Conformance with Agency Standards. The Mortgage Loan was underwritten in
accordance with the Underwriting Guidelines in effect at the time the Mortgage
Loan was originated which underwriting standards, with respect to Conforming
Mortgage Loans and Jumbo Mortgage Loans, satisfy the standards of Fannie Mae and
Freddie Mac under one of their respective home mortgage purchase programs
(except that (a) the principal balance of Jumbo Mortgage Loans may have exceeded
the limits of Fannie Mae and Freddie Mac or (b) is underwritten with more
restrictive requirements than that of Fannie Mae and Freddie Mac or (c) if
underwritten with less restrictive requirements than that of an Agency, is
eligible for sale to multiple Takeout Investors); and the Mortgage Note and
Mortgage are on forms acceptable to Fannie Mae and Freddie Mac;

(y) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage on the Mortgaged
Property and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above;

 

Sch. 1-7



--------------------------------------------------------------------------------

(z) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property which satisfied the standards of Fannie Mae and Freddie Mac or the
Underwriting Guidelines and was made and signed, prior to the approval of the
Mortgage Loan application, by a qualified appraiser, duly appointed by the
related Seller, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, whose compensation is not
affected by the approval or disapproval of the Mortgage Loan and who met the
minimum qualifications of Fannie Mae and Freddie Mac. Each appraisal of the
Mortgage Loan was made in accordance with the requirements of Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated;

(aa) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Buyer to the trustee under the deed
of trust, except in connection with a trustee’s sale after default by the
Mortgagor;

(bb) No Buydown Provisions; No Graduated Payments or Contingent Interests. Other
than those Mortgage Loans acceptable for purchase by an Agency, no Mortgage Loan
contains provisions pursuant to which Monthly Payments are (a) paid or partially
paid with funds deposited in any separate account established by a Seller, the
Mortgagor, or anyone on behalf of the Mortgagor, (b) paid by any source other
than the Mortgagor or (c) contains any other similar provisions which may
constitute a “buydown” provision. The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature;

(cc) Mortgagor Acknowledgment. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of fixed rate mortgage loans in the
case of fixed rate mortgage loans, and adjustable rate mortgage loans in the
case of adjustable rate mortgage loans and rescission materials with respect to
refinanced Mortgage Loans, and such statement is and will remain in the Mortgage
File;

(dd) No Construction Loans. Except with respect to Construction to Permanent
Mortgage Loans, no Mortgage Loan was made in connection with (a) the
construction or rehabilitation of a Mortgaged Property or (b) facilitating the
trade-in or exchange of a Mortgaged Property;

(ee) Acceptable Investment. Neither Seller has any knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that can reasonably be expected
to cause the Mortgage Loan to be an unacceptable investment, cause the Mortgage
Loan to become delinquent, or adversely affect the value of the Mortgage Loan;

(ff) LTV, PMI Policy. No Mortgage Loan has an LTV (“loan-to-value” ratio) or
CLTV (“combined loan-to-value” ratio) in excess of 100%. Each Mortgage Loan with
an LTV at origination in excess of 80% is and will be subject to a Primary
Mortgage Insurance Policy,

 

Sch. 1-8



--------------------------------------------------------------------------------

issued by a Qualified Insurer, which insures that portion of the Mortgage Loan
in excess of the portion of the Appraised Value of the Mortgaged Property
required by the applicable Underwriting Guidelines or Agency. All provisions of
such PMI Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any Mortgage
subject to any such PMI Policy obligates the Mortgagor thereunder to maintain
such insurance and to pay all premiums and charges in connection therewith. The
Mortgage Interest Rate for the Mortgage Loan does not include any such insurance
premium;

(gg) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

(hh) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and except with respect to Second Lien Mortgage Loans, neither Seller
has financed nor does it own directly or indirectly, any equity of any form in
the Mortgaged Property or the Mortgagor.

(ii) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to either Seller or any Affiliate or correspondent of either
Seller, except in connection with a refinanced Mortgage Loan.

(jj) Origination Date. Except as disclosed by the Sellers and approved by the
Buyer in writing, the origination date is no earlier than sixty (60) days prior
to the related Purchase Date.

(kk) No Exception. The Custodian has not noted any material exceptions on a
Mortgage Loan Schedule and Exception Report with respect to the Mortgage Loan
which would materially adversely affect the Mortgage Loan or Buyer’s interest in
the Mortgage Loan.

(ll) Occupancy of Mortgaged Property. The Mortgaged Property is not unlawfully
occupied under applicable law; all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy, have been made or
obtained from the appropriate authorities;

(mm) No Misrepresentation or Fraud. No error, omission, misrepresentation,
negligence, fraud or similar occurrence with respect to a Mortgage Loan has
taken place on the part of any person, including without limitation the
Mortgagor, any appraiser, any builder or developer, or any other party involved
in the origination of the Mortgage Loan or in the application of any insurance
in relation to such Mortgage Loan;

(nn) Transfer of Mortgage Loans. The Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located;

 

Sch. 1-9



--------------------------------------------------------------------------------

(oo) Consolidated Future Advances. Any principal advances made to the Mortgagor
prior to the cut-off date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan;

(pp) No Balloon Payment. No Mortgage Loan has a balloon payment feature;

(qq) Condominiums/ Planned Unit Developments. If the residential dwelling on the
Mortgaged Property is a condominium unit or a unit in a planned unit development
(other than a de minimis planned unit development) such condominium or planned
unit development project (a) meets the eligibility requirements of Fannie Mae
and Freddie Mac including Fannie Mae eligibility requirements for sale to Fannie
Mae or is located in a condominium or planned unit development project which has
received Fannie Mae project approval and the representations and warranties
required by Fannie Mae with respect to such condominium or planned unit
development have been made and remain true and correct in all respects or (b) is
underwritten with more restrictive requirements than that of Fannie Mae and
Freddie Mac or (c) is eligible for sale to multiple Takeout Investors;

(rr) Downpayment. The source of the down payment with respect to each Mortgage
Loan has been fully verified by the Sellers;

(ss) Calculation of Interest. Interest on each Mortgage Loan is calculated on
the basis of a 360-day year consisting of twelve 30-day months;

(tt) Environmental Matters. The Mortgaged Property is in material compliance
with all applicable local, state and federal environmental laws, rules or
regulations pertaining to environmental hazards including, without limitation,
asbestos, and neither Seller nor, to either Seller’s knowledge, the related
Mortgagor, has received any notice of any violation or potential violation of
such law nor is there any pending action or proceeding directly involving any
Mortgaged Property of which either Seller is aware in which compliance with any
environmental law, rule or regulation is an issue;

(uu) Predatory Lending Regulations; High Cost Loans. No Mortgage Loan (a) is
subject to Section 226.32 of Regulation Z or any similar state law (relating to
high interest rate credit/lending transactions), or (b) contains any term or
condition, or involve any loan origination practice, that has been defined as
“predatory” or “threshold” under applicable federal, state or local law, or
which has been expressly categorized as an “unfair” or “deceptive” term,
condition, or practice in any applicable federal, state or local law (or the
regulations promulgated thereunder) dealing with “predatory” or “high cost”
mortgage lending.

(vv) Location and Type of Mortgaged Property. The Mortgaged Property is a fee
simple property or subject to a Ground Lease located in the state identified in
the Mortgage Loan Schedule and consists of a parcel of real property with a
detached single family residence

 

Sch. 1-10



--------------------------------------------------------------------------------

erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a condominium project, or an individual unit in a planned unit
development. No portion of the Mortgaged Property is used for commercial
purposes;

(ww) Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the Mortgage thereunder;

(xx) Soldiers’ and Sailors’ Relief Act. The Mortgagor has not notified either
Seller, and neither Seller has any knowledge of any relief requested or allowed
to the Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of 1940;

(yy) No Denial of Insurance. No action, inaction, or event has occurred and no
state exists or has existed that has resulted or will result in the exclusion
from, denial of, or defense to coverage under any applicable pool insurance
policy, special hazard insurance policy, PMI Policy or bankruptcy bond,
irrespective of the cause of such failure of coverage. In connection with the
placement of any such insurance other than with respect to HomeBanc Title
Partners, no commission, fee, or other compensation has been or will be received
by either Seller or any designee of either Seller or any corporation in which
either Seller or any officer, director, or employee had a financial interest at
the time of placement of such insurance. The Sellers have caused or will cause
to be performed any and all acts required to preserve the rights and remedies of
the Buyer in any insurance policies applicable to the Mortgage Loans including,
without limitation, any necessary notifications of insurers, assignments of
policies or interests therein, and establishments of coinsured, joint loss payee
and mortgagee rights in favor of the Buyer;

(zz) Flood Certification Contract. The Sellers have obtained a life of loan,
transferable flood certification contract for each Mortgage Loan and such
contract is assignable without penalty, premium or cost to the Buyer;

(aaa) Recordation. Each original Mortgage was recorded and, except for those
Mortgage Loans subject to the MERS identification system, all subsequent
assignments of the original Mortgage (other than the assignment to the Buyer)
have been recorded in the appropriate jurisdictions wherein such recordation is
necessary to perfect the lien thereof as against creditors of the Sellers, or is
in the process of being recorded;

(bbb) Documents Genuine. Such Purchased Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine. Such Purchased Mortgage Loan is a “closed” loan and held in a Seller’s
name.

(ccc) Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide loan,
complying with all applicable State and Federal laws and regulations, to persons
having legal capacity to contract and is not subject to any defense, set-off or
counterclaim.

(ddd) Other Encumbrances. To the best of either Seller’s knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.

 

Sch. 1-11



--------------------------------------------------------------------------------

(eee) Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Mortgage Loan Schedule and Exception Report
delivered to the Custodian and Buyer.

(fff) Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Purchased
Mortgage Loan is located in any jurisdiction other than in one of the fifty
(50) states of the United States of America or the District of Columbia.

(ggg) Prepayment Penalty. With respect to each Mortgage Loan that has a
prepayment penalty feature, each such prepayment penalty is enforceable and will
be enforced by a Seller, and each prepayment penalty is permitted pursuant to
federal, state and local law. No Mortgage Loan will impose a prepayment penalty
for a term in excess of five years from the date such Mortgage Loan was
originated. Except as otherwise set forth on the Mortgage Loan Schedule, with
respect to each Mortgage Loan that contains a prepayment penalty, such
prepayment penalty is at least equal to the lesser of (A) the maximum amount
permitted under applicable law and (B) six months interest at the related
Mortgage Interest Rate on the amount prepaid in excess of 20% of the original
principal balance of such Mortgage Loan;

(hhh) Servicing Practices. Each Mortgage Loan has been serviced in all material
respects in compliance with those mortgage servicing practices (including
collection procedures) of prudent mortgage banking institutions which service
mortgage loans of the same type as such Mortgage Loan in the jurisdiction where
the related Mortgaged Property is located; and

(iii) Single-Premium Credit Life Insurance. None of the proceeds of the Mortgage
Loan were used to finance single-premium credit insurance policies.

(jjj) Reserved.

(kkk) FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans,
the FHA Mortgage Insurance Contract is in full force and effect and there exists
no impairment to full recovery without indemnity to the Department of Housing
and Urban Development or the FHA under FHA Mortgage Insurance. With respect to
the VA Loans, the VA Loan Guaranty Agreement is in full force and effect to the
maximum extent stated therein. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA and the VA, respectively,
to the full extent thereof, without surcharge, set-off or defense. Each FHA Loan
and VA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans. Each Mortgage Loan which is represented to
Buyer to have, or to be eligible for, FHA insurance is insured, or eligible to
be insured, pursuant to the National Housing Act. Each Mortgage Loan which is
represented by the related Seller to be guaranteed, or to be eligible for
guaranty, by the VA is guaranteed, or eligible to be guaranteed, under the
provisions of Chapter 37 of Title 38 of the United States Code. As to each FHA
insurance certificate or each VA guaranty certificate, the related Seller has
complied with applicable provisions of the insurance for guaranty contract and
federal statutes and regulations, all premiums or other charges due in
connection with such insurance or guarantee have been paid, there has been no
act

 

Sch. 1-12



--------------------------------------------------------------------------------

or omission which would or may invalidate any such insurance or guaranty, and
the insurance or guaranty is, or when issued, will be, in full force and effect
with respect to each Mortgage Loan. There are no defenses, counterclaims, or
rights of setoff affecting the Mortgage Loans or affecting the validity or
enforceability of any private mortgage insurance or FHA insurance applicable to
the Mortgage Loans or any VA guaranty with respect to the Mortgage Loans.

(lll) Reserved.

(mmm) Ground Leases. With respect to each Mortgage Loan, for which the related
Mortgaged Property is subject to a Ground Lease:

 

  (i) The Ground Lease or a memorandum thereof has been duly recorded, the
Ground Lease permits the interest of the lessee thereunder to be encumbered by
the related Mortgage, does not restrict the use of the Mortgaged Property by the
lessee or its successors and assigns in a manner that would adversely affect the
security provided by the related Mortgage, and there has not been a material
change in the terms of the Ground Lease since its recordation, with the
exception of written instruments which are part of the related Mortgage File;

 

  (ii) The Ground Lease is not subject to any liens or encumbrances superior to,
or of equal priority with, the related Mortgage, other than the related ground
lessor’s related fee interest; and

 

  (iii) The Ground Lease either (i) has a term which extends not less than five
years beyond the maturity date of the related Mortgage Loan or (ii) grants the
lessee the option to extend the term of the lease for a period (in the
aggregate) which exceeds five years beyond the maturity date of the related
Mortgage Loan.

(nnn) Construction to Permanent Mortgage Loans. Each Construction to Permanent
Mortgage Loan:

 

  (i) is secured by a first lien on the real property to which the construction
plan relates, any improvements thereon, building materials, goods, supplies,
fixtures, furnishings, and equipment to be incorporated in the improvements,
whether or not stored on such real property or elsewhere, together with all
rights of Mortgagor under policies of insurance covering such real property and
all proceeds, refunds and payments relating thereto and all of Mortgagor’s
rights under the construction contracts, architects’ contract, engineering
contracts and other professional contracts and subcontracts (the “Contracts”),
licenses and permits issued and/or obtained in connection with such
construction;

 

  (ii) is documented by construction loan and security agreements which are
standard of the construction loan documentation used in the industry by firms
comparable to such Seller. Such documentation provides for compliance with all
of the preconditions to additional amounts drawn

 

Sch. 1-13



--------------------------------------------------------------------------------

     under the terms of the related construction loan agreement, including, but
not limited to (A) a clean title continuation, (B) the Construction to Permanent
Mortgage Loan being in balance, (C) required equity having been previously or
concurrently invested in the property, (D) compliance with local lien law
provisions, (E) all approved change orders having been made in accordance with
the provisions of the related construction loan agreement and (F) compliance
with all requirements for establishing a first lien on all stored materials
whether on or off site;

 

  (iii) the title insurance policy insuring the Construction to Permanent
Mortgage Loan contains a pending disbursement endorsement or other similar
endorsement insuring the full amount of the Construction to Permanent Mortgage
Loan to be disbursed subject to the disbursement of the proceeds;

 

  (iv) all permits, licenses and approvals necessary or required pursuant to any
Requirement of Law to construct the improvements in accordance with the approved
plans and specifications have been obtained and approved by such Seller.

 

Sch. 1-14



--------------------------------------------------------------------------------

SCHEDULE 2

EXISTING INDEBTEDNESS

 

LENDER

 

COMMITMENT AMOUNT

JPMorgan Chase Bank, as Agent for the Lenders   $500 million1 Fannie Mae As Soon
as Pooled® Plus   All Fannie Mae eligible products Fannie Mae As Soon as Pooled®
  All Fannie Mae eligible products JPMorgan Chase Bank, Master Repurchase
Agreement   $500 million Bear Stearns Mortgage Capital Corporation, Master
Repurchase Agreement   $300 million Wells Fargo Bank, N.A,, as trustee, Junior
Subordinated Indenture   $51,547,000

--------------------------------------------------------------------------------

1 364 day syndicated facility approved for up to $1.5 billion currently
committed for $500 million.

 

Sch. 2-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF EXCEPTION LOAN CONFIRMATION

 

Exh. I-1



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF OPINIONS

Merrill Lynch Bank USA

4 World Financial Center

22nd Floor

New York, New York 10080

Dear Sirs and Mesdames:

You have requested our opinion as counsel to HomeBanc Mortgage Corporation, a
corporation organized and existing under the laws of Delaware (a “Seller”) and
HomeBanc Corp., a corporation organized and existing under the laws of Georgia
(a “Seller”, together with HomeBanc Mortgage Corporation, the “Sellers”) with
respect to certain matters in connection with that certain Master Repurchase
Agreement governing purchases and sales of certain Mortgage Loans, dated
February 24, 2006 (the “Repurchase Agreement”), by and between the Sellers and
Merrill Lynch Bank USA (the “Buyer”), that certain Custodial Agreement, dated
February 24, 2006 (the “Custodial Agreement”), by and among the Buyer, the
Sellers, and U.S. Bank, National Association, as custodian (the “Custodian”),
and that certain Collection Account Control Agreement, dated as of February 24,
2006 (the “Account Agreement”), among the Buyer, the Sellers, and Wachovia Bank,
National Association as depository bank (the “Bank”). The Repurchase Agreement,
the Custodial Agreement and the Account Agreement are hereinafter collectively
referred to as the “Governing Agreement.” Capitalized terms not otherwise
defined herein have the meanings set forth in the Repurchase Agreement.

[We] [I] have examined the following documents:

 

  1. the Repurchase Agreement;

 

  2. the Pricing Side Letter;

 

  3. the Custodial Agreement;

 

  4. the Electronic Tracking Agreement;

 

  5. the Irrevocable Instruction Letter;

 

  6. an unfiled copy of each financing statement listed on Schedule 1
(collectively, the “Financing Statements”) naming the applicable Seller as
Debtor and the Buyer as Secured Party and describing the Repurchase Assets (as
defined in the Repurchase Agreement) as to which security interests may be
perfected by filing under the Uniform Commercial Code of the States listed on
Schedule 1 (the “Filing Collateral”), which I understand will be filed in the
filing offices listed on Schedule 1 (the “Filing Offices”);

 

Exh. II-1



--------------------------------------------------------------------------------

  7. the reports listed on Schedule 2 as to UCC financing statements
(collectively, the “UCC Search Report”);

 

  8. such other documents, records and papers as we have deemed necessary and
relevant as a basis for this opinion.

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of the Sellers contained in the
Repurchase Agreement. [We] [I] have assumed the authenticity of all documents
submitted to me [us] as originals, the genuineness of all signatures, the legal
capacity of natural persons and the conformity to the originals of all
documents.

Based upon the foregoing, it is [our] [my] opinion that:

1. HomeBanc Mortgage Corporation is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to transact business in, and is in good standing under, the laws of
the [State of                     ].

2. HomeBanc Corp. is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia and is qualified to transact
business in, and is in good standing under, the laws of the [State of
                    ].

3. Each Seller has all necessary corporate power to authorize, execute and
deliver, and to perform its obligations under, the Governing Agreements.

4. The execution, delivery and performance by each Seller of the Governing
Agreements to which it is a party, and the sales by each Seller and the pledge
of the Repurchase Assets under the Repurchase Agreement have been duly
authorized by all necessary corporate action on the part of each Seller. Each of
the Governing Agreements have been executed and delivered by each Seller, and
are legal, valid and binding agreements enforceable in accordance with their
respective terms against each Seller, subject to bankruptcy laws and other
similar laws of general application affecting rights of creditors and subject to
the application of the rules of equity, including those respecting the
availability of specific performance, none of which will materially interfere
with the realization of the benefits provided thereunder or with the Buyer’s
purchase of the Purchased Mortgage Loans and/or security interest in the
Purchased Mortgage Loans.

5. No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of either Seller for the execution, delivery or performance
by such party of the Governing Agreements to which it is a party or for the
sales by each Seller under the Repurchase Agreement or the sale of the
Repurchase Assets to the Buyer and/or granting of a security interest to the
Buyer in the Repurchase Assets, pursuant to the Repurchase Agreement.

6. The execution, delivery and performance by each Seller of, and the
consummation of the transactions contemplated by the Governing Agreements to
which it is a party do not and will not (a) violate any provision of either
Seller’s charter or by-laws, (b) violate any applicable law, rule or regulation,
(c) violate any order, writ, injunction or

 

Exh. II-2



--------------------------------------------------------------------------------

decree of any court or governmental authority or agency or any arbitral award
applicable to either Seller of which I [we] have knowledge (after due inquiry)
or (d) result in a breach of, constitute a default under, require any consent
under, or result in the acceleration or required prepayment of any indebtedness
pursuant to the terms of, any agreement or instrument of which I have knowledge
(after due inquiry) to which either Seller is a party or by which it is bound or
to which it is subject, or (except for the Liens created pursuant to the
Repurchase Agreement) result in the creation or imposition of any Lien upon any
Property of such party pursuant to the terms of any such agreement or
instrument.

7. There is no action, suit, proceeding or investigation pending or, to the best
of [our] [my] knowledge, threatened against either Seller which, in [our] [my]
judgment, either in any one instance or in the aggregate, would be reasonably
likely to result in any material adverse change in the properties, business or
financial condition, or prospects of such party or in any material impairment of
the right or ability of such party to carry on its business substantially as now
conducted or in any material liability on the part of such party or which would
draw into question the validity of the Governing Agreements to which it is a
party or the Mortgage Loans or of any action taken or to be taken in connection
with the transactions contemplated thereby, or which would be reasonably likely
to impair materially the ability of such party to perform under the terms of the
Governing Agreements to which it is a party or the Mortgage Loans.

8. The Repurchase Agreement is effective to create, in favor of the Buyer,
either a valid sale of the Repurchase Assets to the Buyer or a valid security
interest under the Uniform Commercial Code in all of the right, title and
interest of each Seller in, to and under the Repurchase Assets as collateral
security for the payment of the Sellers’ obligations under the Repurchase
Agreement, except that (a) such security interests will continue in Repurchase
Assets after its sale, exchange or other disposition only to the extent provided
in Section 9-306 of the Uniform Commercial Code, (b) the security interests in
Repurchase Assets in which each Seller acquires rights after the commencement of
a case under the Bankruptcy Code in respect of such Seller may be limited by
Section 552 of the Bankruptcy Code

9. When the Purchased Mortgage Loans are delivered to the Buyer, the security
interest referred to in Section 6 above in the Mortgage Loans will constitute a
fully perfected first priority security interest in all right, title and
interest of the related Seller therein.

10. (a) Upon the filing of financing statements on Form UCC-1 with respect to
each Seller naming the Buyer as “Secured Party” and such Seller as a “Debtor”,
and describing the Repurchase Assets, in the jurisdictions and recording offices
listed on Schedule 1 attached hereto, the security interests referred to in
Section 6 above will constitute fully perfected security interests under the
Uniform Commercial Code in all right, title and interest of each Seller in, to
and under such Repurchase Assets, which can be perfected by filing under the
Uniform Commercial Code, or, will demonstrate a completion of the sale of the
Mortgage Loans to the Buyer.

 

Exh. II-3



--------------------------------------------------------------------------------

11. (b) The UCC Search Report sets forth the proper filing offices and the
proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Repurchase
Assets as of the dates and times specified on Schedule 2. The UCC Search Report
identifies no Person who has filed in any Filing Office a financing statement
describing the Repurchase Assets prior to the effective dates of the UCC Search
Report.

12. The provisions of the Irrevocable Instruction Letter are effective to cause
the security interest of the Buyer in the Settlement Account and Disbursement
Account to be a fully perfected first priority security interest therein.

13. Neither Seller is not an “investment company”, or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

            Very truly yours,

 

Exh. II-4



--------------------------------------------------------------------------------

EXHIBIT III

UCC FILING JURISDICTIONS

HomeBanc Mortgage Corporation – Delaware

HomeBanc Corp. – Georgia

 

Exh. III-1



--------------------------------------------------------------------------------

EXHIBIT IV

AUTHORIZED REPRESENTATIVES

SELLER NOTICES

 

Name: Jim Krakau    Address:    2002 Summit Blvd, Suite 100 Telephone:
 404-459-7720       Atlanta, Georgia 30319 Facsimile:   404-705-7915      

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Repurchase Agreement:

 

Name

 

Title

 

Signature

 

Exh. IV-1



--------------------------------------------------------------------------------

BUYER NOTICES

 

Name: James Cason    Address:    Merrill Lynch Bank USA Telephone:
 (212) 449-1219       4 World Financial Center Facsimile:   (212) 449-3673      
10th Floor       New York, New York 10080 Name: Teresa Rae Farley    Address:   
650 3rd Avenue Suite 1500 Telephone:  (612) 336-7401       Minneapolis,
Minnesota 55402 Facsimile:   (866) 303-2818      

BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Repurchase Agreement:

 

Name

 

Title

 

Authorized Signature

James Cason   Managing Director  

 

Joseph Magnus   Director  

 

John Winchester   Director  

 

Karen Daoust   Vice President  

 

Teresa Rae Farley   Director  

 

Chris Czako   Vice President  

 

Gene Nagotko   Director  

 

 

Exh. IV-2



--------------------------------------------------------------------------------

EXHIBIT V

RESPONSIBLE OFFICERS

 

Exh. V-1



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF SECTION 8 CERTIFICATE

Reference is hereby made to the Repurchase Agreement dated as of February 24,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among [•] (the “Seller”) and Merrill Lunch Bank USA (the
“Buyer”). Pursuant to the provisions of Section 8 of the Agreement, the
undersigned hereby certifies that:

 

  1. It is a          natural individual person,          treated as a
corporation for U.S. federal income tax purposes,          disregarded for
federal income tax purposes (in which case a copy of this Section 8 Certificate
is attached in respect of its sole beneficial owner), or          treated as a
partnership for U.S. federal income tax purposes (one must be checked).

 

  2. It is the beneficial owner of amounts received pursuant to the Agreement.

 

  3. It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.

 

  4. It is not a 10-percent shareholder of the Seller within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.

 

  5. It is not a controlled foreign corporation that is related to the Seller
within the meaning of section 881(c)(3)(C) of the Code.

 

  6. Amounts paid to it under the Repurchase Documents are not effectively
connected with its conduct of a trade or business in the United States.

 

[NAME OF UNDERSIGNED] By:  

 

Title:  

 

Date:                         ,             

 

Exh. VI-1



--------------------------------------------------------------------------------

EXHIBIT VII

Underwriting Guidelines

 

Exh. VII-1



--------------------------------------------------------------------------------

EXHIBIT VIII

Sellers’ Officer’s Certificate

I,                             , do hereby certify that I am duly elected,
qualified and authorized officer of HomeBanc Mortgage Corporation and HomeBanc
Corp. (each a “Seller” and, together, the “Sellers”). This Certificate is
delivered to you in connection with Section 13.01(d)(iv) of the Repurchase
Agreement dated as of February 24, 2006, among the Sellers and Merrill Lynch
Bank USA (the “Agreement”). I hereby certify that, as of the date of the
financial statements attached hereto and as of the date hereof, each Seller is
and has been in compliance with all the terms of the Agreement and, without
limiting the generality of the foregoing, I certify that:

(i) Maintenance of Tangible Net Worth. HMC has maintained a Tangible Net Worth
of not less than $10,000,000.

(ii) Maintenance of Adjusted Tangible Net Worth for HB Corp. HB Corp. has
maintained an Adjusted Tangible Net Worth (on a consolidated basis with its
Subsidiaries) of not less than Two Hundred Ten Million Dollars ($225,000,000)
plus an amount equal to eighty-five percent (85%) of the net proceeds realized
by HB Corp from equity offerings after the date hereof.

(iii) Total Recourse Liabilities to Adjusted Tangible Net Worth Ratio. HB Corp.
has not permitted the ratio of: (x) the Total Recourse Liabilities of HB Corp.
and its Subsidiaries, on a consolidated basis; to (y) the Adjusted Tangible Net
Worth of HB Corp. and its Subsidiaries, on a consolidated basis; to exceed
8.00:1.00 as of the end of any calendar month or any of HB Corp.’s fiscal
quarters or fiscal years.

(iv) Total Liabilities to Adjusted Tangible Net Worth Ratio. HB Corp. shall not
have permitted the ratio of: (x) the Total Liabilities of HB Corp. and its
Subsidiaries, on a consolidated basis, less Qualified Subordinated Debt to
(y) the Adjusted Tangible Net Worth of HB Corp. and its Subsidiaries, on a
consolidated basis, to exceed (A) 20.00:1.00 as of the end of any calendar month
or any of HB Corp.’s fiscal quarters or fiscal years (other than during the
Capital Raise Period) or (B) 25.00:1.00 as of the end of any calendar month or
any of HB Corp.’s fiscal quarters or fiscal years during the Capital Raise
Period.

(v) Liquidity. HB Corp. has ensured that, as of the end of each calendar month,
it has Liquidity in an amount not less than $10,000,000.

(vi) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Agreement or other Indebtedness for borrowed money) of Sellers has not
exceeded twenty million dollars ($20,000,000) in the aggregate.

(vii) Attached hereto as Schedule 1 is a true and correct list of all Mortgage
Loans purchased by Buyer and held by the Custodian pending repurchase.

 

Exh. VIII-1



--------------------------------------------------------------------------------

(viii) Attached hereto as Schedule 2 is a true and correct summary (consisting
of numbers and dollar amounts) of all Mortgage Loans originated or acquired by
Sellers for each calendar month during the calendar quarter ending on [DATE].

 

Exh. VIII-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have set my hand this          day of
                    ,             .

 

By:  

 

Name:  

 

Title:  

 

 

Exh. VIII-3



--------------------------------------------------------------------------------

            [Schedule 1]

[to Officer’s Certificate]

List of Mortgage Loans Purchased

 

Exh. VIII-4



--------------------------------------------------------------------------------

            [Schedule 2]

[to Officer’s Certificate]

Origination Summary

 

Exh. VIII-1



--------------------------------------------------------------------------------

EXHIBIT IX

IRREVOCABLE INSTRUCTION LETTER

[To Be Issued on Corporate Letterhead of the Counterparty / Depositor]

                     20    

Wachovia Bank, National Association

Mail Code NC 0817

401 South Tryon Street

Charlotte, North Carolina 28288

Attn: TS Risk Management, Designated Officer

Fax: 704. 374. 4224

IRREVOCABLE INSTRUCTION ON DEPOSIT ACCOUNTS

Ladies and Gentleman:

We refer you to our commercial deposit accounts number
                                 (the “Settlement Account”) and number
                                 (the “Disbursement Account”) that we have
established with you in accordance with the terms and provisions of your Deposit
Agreement and Disclosures for Commercial Accounts (as it may be amended from
time to time, the “Deposit Agreement”).

We hereby notify you that, in accordance with the terms and provisions of
certain agreements between us and Merrill Lynch Bank USA (“MLBUSA”) and between
us and certain other parties, we have authorized and empowered MLBUSA to
instruct you with regard to all activities in connection with, and disposition
over all funds on deposit in, each of the Settlement Account and the
Disbursement Account. Accordingly, we also hereby irrevocably instruct you to:
(a) comply with all instructions that shall be given to you hereafter by (or
shall be believed by you in good faith to have be given to you by) MLBUSA in
accordance with requirements of the Deposit Agreement with regard to all
activities permitted under the terms and provisions of the Deposit Agreement in
connection with, and including instructions regarding disposition over all funds
on deposit in, each of the Settlement Account and the Disbursement Account,
without any further consent by us whatsoever and as if each such instruction had
been given to you by us as the account holder thereof under the Deposit
Agreement; and (b) not comply with any instruction whatsoever that shall be
given to you hereafter by (or shall believed by you in good faith to have been
given to you by) us in connection with the Settlement Account or the
Disbursement Account. This Irrevocable Instruction on Deposit Accounts is our
final instruction to you in connection with each of the Settlement Account and
the Disbursement Account.

We indemnify you and hold you harmless against, and we shall reimburse in full
you for, any loss, damage or expense (including attorneys’ reasonable fees and
expenses, court costs and other expenses) that you shall incur as a result of
your acknowledging or acting pursuant to this Irrevocable Instruction on Deposit
Accounts.

 

Exh. IX-1



--------------------------------------------------------------------------------

Please acknowledge your receipt of this Irrevocable Instruction on Deposit
Accounts by signing this Irrevocable Instruction on Deposit Accounts and the
enclosed copy hereof in the spaces provided below for same. Please thereupon
return this acknowledged Irrevocable Instruction on Deposit Accounts to the
undersigned and the enclosed acknowledged copy hereof to MLBUSA.

 

Very truly yours, HOMEBANC MORTGAGE CORPORATION By  

 

Name:  

 

Title:  

 

HOMEBANC CORP. By  

 

Name:  

 

Title:  

 

Acknowledged and agreed this

         day of                         , 20    

 

WACHOVIA BANK, NATIONAL ASSOCIATION By  

 

Name:  

 

Title:  

 

 

Exh. IX-2



--------------------------------------------------------------------------------

Acknowledged and agreed this

         day of                         , 20    

 

MERRILL LYNCH BANK USA By  

 

Name:  

 

Title:  

 

Enclosure

cc: MLBUSA

 

Exh. IX-3